J-A26040-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

IN THE SUPERIOR COURT OF

IN THE INTEREST OF: J.M.B.,
PENNSYLVANIA

A MINOR

APPEAL OF: A.B., MOTHER No. 1281 EDA 2021

Appeal from the Order Entered June 1, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-AP-0000081-2021

IN THE SUPERIOR COURT OF

IN THE INTEREST OF: J.B., AMINOR
PENNSYLVANIA

APPEAL OF: A.B., MOTHER No. 1282 EDA 2021

Appeal from the Order Entered June 1, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-DP-0000737-2017

IN THE SUPERIOR COURT OF

IN THE INTEREST OF: M.A.G.J.B.,
PENNSYLVANIA

A MINOR

APPEAL OF: A.B., MOTHER No. 1283 EDA 2021

Appeal from the Order Entered June 1, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-AP-0000082-2021
J-A26040-21

IN THE INTEREST OF: M.B., : IN THE SUPERIOR COURT OF
A MINOR : PENNSYLVANIA
APPEAL OF: A.B., MOTHER : No. 1284 EDA 2021

Appeal from the Order Entered June 1, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-DP-0000163-2019

IN THE INTEREST OF: H.A.M.W., : IN THE SUPERIOR COURT OF
A MINOR : PENNSYLVANIA
APPEAL OF: A.B., MOTHER : No. 1285 EDA 2021

Appeal from the Order Entered June 1, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-AP-0000083-2021

IN THE INTEREST OF: H.W., : IN THE SUPERIOR COURT OF
A MINOR : PENNSYLVANIA
APPEAL OF: A.B., MOTHER : No. 1286 EDA 2021

Appeal from the Order Entered June 1, 2021
In the Court of Common Pleas of Philadelphia County Juvenile Division at
No(s): CP-51-DP-0002042-2018

BEFORE: BOWES, J., STABILE, J., and MCCAFFERY, J.
MEMORANDUM BY McCAFFERY, J.: FILED DECEMBER 14, 2021
This termination of parental rights matter pertains to three children:

J.M.B. (hereinafter, J.B.), M.A.G.J.B. (hereinafter, M.B.) and H.A.M.W.
J-A26040-21

(hereinafter, H.W.).1- A.B. (Mother) appeals from the six orders entered the
same day in the Philadelphia County Court of Common Pleas: three, which
terminated her parental rights to each of the children, and three, which
changed the permanency goal for each child to “adoption.” On appeal,
Mother: (1) presents various claims that she was denied due process and a
full and fair evidentiary hearing; and (2) avers both the termination orders
and goal change orders were not supported by clear and convincing evidence.
We affirm.
I. Facts & Procedural History

J.B. was born in 2013, and M.B. was born in 2018. Their father is G.J.

The middle child, H.W. was born in 2017. His father is M.W., who was

incarcerated at the time of the termination and goal change hearings

 

1 All three children are known by different initials in the captions. J.M.B.
(Docket 1281 EDA 2021) is the same child as J.B. (Docket 1282 EDA 2021).
M.A.G.J.B. (Docket 1283 EDA 2021) is M.B. (Docket 1284 EDA 2021).
H.A.M.W. (Docket 1285 EDA 2021) is H.W. (Docket 1286 EDA 2021).

The parental rights of H.W.’s father, M.W., were terminated the same
day. His appeals from that order, as well as the goal change order, are
currently pending before this same panel at 1217 EDA 2021 and 1218 EDA
2021.

The parental rights of J.B. and M.J.’s father, G.J., were likewise

terminated. His appeals are pending before this Court at 1344 EDA 2021,
1345 EDA 2021, 1346 EDA 2021, and 1347 EDA 2021.

-3-
J-A26040-21

(collectively, “termination hearings”).2 Both fathers appeared at the hearings
by telephone or video.

The trial court issued a thorough, 45-page opinion summarizing the
evidence presented, not only at the termination hearings of April 28 and June
1, 2021, but also at the regular permanency hearings, dating back to June of
2019. Because we write solely for the benefit of the trial court and the parties,
who are well familiar with the evidence presented, we need not reproduce the
entire factual and procedural history. Instead, we adopt the summary set
forth in the trial court’s opinion. See Trial Ct. Op., 7/27/21, at 2-15, 18-22
(testimony of parental capacity evaluator, Dr. William Russell), 22-29
(testimony of Turning Points for Children Caseworker Jasmine Jackson), 29-
33 (testimony of Mother).

Nevertheless, for ease of review, we highlight the following. The
children were adjudicated dependent on June 6, 2019, when J.B. was five
years old, H.W. was two years old, and M.B. was six months old. One year
and eight months thereafter, the Philadelphia Department of Human Services
(DHS) filed the underlying petitions to terminate Mother’s parental rights, on
February 16, 2021. The trial court conducted hearings on April 28 and June

1, 2021. Following the latter hearing, the court entered the underlying six

 

2 H.W.’s and M.B.’s birth certificates did not list a father. Trial Ct. Op.,
7/27/21, at 1-2. However, at the termination hearings, M.W. appeared as
H.W.’s father, and G.J. appeared as M.B.’s father (as well as J.B.’s father).

-4-
J-A26040-21

orders, which, respectively, terminated Mother’s parental rights and changed
the children’s permanency goals to adoption. At this time, J.B. was seven
years old, H.W. was four years old, and M.B. was two and a half years old.

Mother filed timely, separate notices of appeal from each of the orders.?
This Court sua sponte consolidated the six appeals.

II. Statement of Questions Involved

Mother presents the following issues for our review:

1. Did the trial court violate Mother’s Fourteenth Amendment due

process rights and abuse its discretion when it failed to conduct a

full and fair evidentiary hearing?

2. Were the trial court’s orders terminating Mother’s parental
rights supported by clear and convincing evidence?

3. Were the trial court’s orders changing the goals to adoption
supported by clear and convincing evidence?

Mother’s Brief at 12-13.
III. Standard of Review
We note the relevant, general standard of review:

The standard of review which this Court employs in cases of
dependency is broad. However, the scope of review is limited in
a fundamental manner by our inability to nullify the fact-finding of
the lower court. We accord great weight to this function of the
hearing judge because he is in the position to observe and rule
upon the credibility of the witnesses and the parties who appear

 

3 See Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018) (“[W]here
a single order resolves issues arising on more than one docket, separate
notices of appeal must be filed for each case.”). See also In the Int. of
K.M.W., 238 A.3d 465, 470 (Pa. Super. 2020) (en banc) (Walker applies to
children’s fast track cases).
J-A26040-21

before him. Relying upon his unique posture, we will not overrule

his findings if they are supported by competent evidence.
In re M.P., 204 A.3d 976, 985 (Pa. Super. 2019) (citations omitted).
Moreover, we have stated:

It is this Court’s responsibility to ensure that the record represents

a comprehensive inquiry and that the hearing judge has applied

the appropriate legal principles to that record. Nevertheless, we

accord great weight to the court’s fact-finding function because

the court is in the best position to observe and rule on the

credibility of the parties and witnesses.
Interest of D.P., 972 A.2d 1221, 1225 (Pa. Super. 2009) (citation omitted).

IV. Mother’s Due Process Claims

Mother first presents various claims that she was denied a full and fair
hearing. We address these seriatim. Initially, she avers the court violated
her due process rights by “abruptly terminat[ing]” the remote video testimony
of G.J. — J.B. and M.B.’s father. Mother’s Brief at 39. Mother recounts that
G.J., who was incarcerated and testifying by video, had “technical difficulties
with his audio connection,” and avers the “court did not suggest a short recess
to allow [him] to fix the connection.” Id. Mother contends, without further
explanation, that if G.J. were “able to keep testifying, he likely would have
provided additional evidence to support Mother’s defense. But he never had
a change to do so.” Id. at 40.

By way of background, G.J. appeared by video at the June 1, 2021,

termination hearing. G.J. stated he was “in a house,” “at work.” N.T., 6/1/21,

at 71. Technical difficulties with his video connection arose, and the trial court

-6-
J-A26040-21

asked G.J.’s attorney, who was present in court, for G.J.’s telephone number.
See id. at 68; Trial Ct. Op. at 37. Counsel replied he did not have it and,
when questioned by the trial court, could not recall the last time he talked to
G.J. See N.T., 6/1/21, at 69-70 (counsel first stating he talked to G.J.
sometime since the “last hearing,” and upon further questioning by the court,
stating they “had a conversation after the case was [last] continued,” but he
could not recall the date). The trial court found G.J. waived his right to
participate in the hearing due to his and counsel’s failure to “[s]ecure a good
line of communication and be in a position to present testimony to the Court
just like everyone else on this call.”* Id. at 71.

In response to Mother’s claim, that the termination of G.J.’s remote
video testimony deprived her of her due process rights, the trial court found
Mother’s argument vague:

Mother’s allegation . . . is a broad assertion that does not
state the basis of her claim. This Court cannot speculate what

Mother’s allegations are where she only stated that [G.J.’s

missing] testimony somehow would have supported her case and
changed the decision of this Court.

 

4 Counsel further stated he had expected G.J. to be in court that day. N.T.,
6/1/21, at 72.

On appeal, Mother’s characterization, that the trial court “abruptly
terminated [G.J.’s] remote testimony,” ignores the above circumstances —
that the trial court found G.J. and counsel failed to secure a reliable video
connection, and that counsel failed even to have a contact telephone number
for G.J. See Appellant’s Brief at 39; N.T., 6/1/21, at 69, 71.

-J-
J-A26040-21

Mother was never denied the opportunity to participate,
testify, and present evidence on her behalf. She participated in
the hearings on October 27, 2020, April 28, 2021 and June 1,
2021. Mother and [G.J.] testified on October 27, 2020 and June

1, 2021 and their attorneys were present . . . and presented
evidence. Mother was not denied a fair and impartial hearing by
this Court.

Trial Ct. Op. at 35 (paragraph break added).

Despite this clear discussion by the trial court, on appeal, Mother
continues to omit from her argument any explanation as to what G.J. was
prevented from testifying to, nor how it would have supported her position.
Indeed, Mother does not address, let alone dispute, the trial court’s finding
that she has failed to “state the basis of her claim.” See Trial Ct. Op. at 35.
Given the lack of any supporting discussion, we conclude this issue is waived.
See Pa.R.A.P. 2119(a) (argument shall include such discussion and citation of
authorities as are deemed pertinent); Harris v. Toys “"R” Us-Penn, Inc.,
880 A.2d 1270, 1279 (Pa. Super. 2005) (“We have repeatedly held that failure
to develop an argument with citation to, and analysis of, relevant authority
waives that issue on review. Pa.R.A.P. 2119(b)[.]”).

Next, Mother avers she was deprived of her due process rights because
her attorney “failed to introduce relevant and probative evidence of her
compliance with DHS goals,” and thus deprived her of a full and fair hearing.
Mother’s Brief at 41, 43. In support, Mother claims, “Although her attorney
pre-marked thirteen exhibits showing Mother’s compliance with the DHS

goals, he did not succeed in getting any of the exhibits introduced into

-8-
J-A26040-21

evidence. Indeed, counsel appeared to be unprepared for objections that the

documents were unauthenticated hearsay.” Id. at 42. These exhibits

“a

included “a PHA Waitlist Eligibility Interview Invitation,” which would have

f

“show[n] that Mother was working to obtain better housing for her family.’
Id. at 21-22. Mother thus requests this Court reverse and remand for the
appointment of new counsel.

Preliminarily, we note:

The unique nature of parental termination cases has long
been recognized by the Supreme Court of Pennsylvania. Thus,
[in] In Re: Adoption of R.I., . . . 312 A.2d 601 (Pa. 1973), the
Supreme Court held that an indigent parent in a termination of
parental rights case has a constitutional right to counsel. The right
to counsel in parental termination cases is the right to effective
assistance of counsel even though the case is civil in nature.
However, this right is more limited than that in criminal cases, as
claims of ineffective assistance of counsel must be raised on direct
appeal. We then review the record as a whole to determine
whether or not the parties received a “fundamentally fair”
hearing; a finding that counsel was ineffective is made only if the
parent demonstrates that counsel’s ineffectiveness was “the cause
of the decree of termination.” ...

In the Interest of J.T., 983 A.2d 771, 774-75 (Pa. Super. 2009) (some
citations omitted).

Here, the trial court explained that none of Mother’s proffered exhibits
“were self-identifying [or] self-authenticating, and thus did not comply with
Pa.R.E. 902.[1” Trial Ct. Op. at 39. See Pa.R.E. 902 (listing types of evidence
that are self-authenticating, or “requir[ing] no extrinsic evidence of
authenticity in order to be admitted[,]” including domestic and foreign public

documents and certified copies of public records). By way of example, the

-9-
J-A26040-21

trial court recounted that “Mother testified she was in the process of obtaining
housing through [the Philadelphia Housing Authority] and only needed an
electricity bill for the screening process.” Trial Ct. Op. at 40. The court ruled
the PHA “Waitlist Eligibility Interview Invitation” was not admissible because
it was hearsay and not clearly established as a business record. Id.

We note Mother does not argue that her counsel’s conduct caused the
termination decrees, and we would conclude the record would not support
such a finding. See Interest of J.T., 983 A.2d at 775. As Mother points out
elsewhere in her brief, she testified “that she had made progress toward her
goals and objections ... since . . . December 2019.” Mother’s Brief at 20.
The trial court considered this testimony. Thus, counsel’s alleged
ineffectiveness did not result in the complete preclusion of certain evidence.
Instead, the evidence would have merely gone to the weight of other evidence
presented, by both Mother and DHS.

Critically, Mother’s argument does not acknowledge that the trial court
extensively considered her testimony — that she was making progress toward
her goals — with the evidence by DHS that she was not. For example, with
respect to Mother’s claim that she attempted to secure housing, the trial court
considered Case Manager Jackson’s testimony to the following:

Mother continues to live with her Maternal Grandmother. [T]here

are concerns with Maternal Grandmother because she was

identified as the alleged perpetrator of H.W.’s burn injury. [T]he

home was not structurally inappropriate, however. the barrier with

the home is the clutter. There is no space to place beds in the
bedrooms. Mother has discussed attending different housing

-10-
J-A26040-21

programs. Mother has been referred several times to the DHS

housing unit[,] and she explained to Mother that funds could be

obtained for a security deposit and first and last month’s rent,
however, Mother would have to show that she would be able to

pay the rent on her own. Mother has not shown that and was

ineligible for the housing program because she was non-compliant

with her SCP objectives. Therefore, housing continues to be an

outstanding objective for Mother.

Trial Ct. Op. at 26, citing N.T. 4/28/21, at 72-74. The trial court also
considered DHS’ evidence that: Mother admitted she did not want to report
her job and income “because she did not want to pay child support for her
Children;” Mother’s “impulsive, aggressive behavior,” which led to, inter alia,
stay away orders, pertaining to both Case Manager Jackson and the children’s
resource family’s home; denial that the children had special needs or
“receive[d] therapeutic services, including for autism;” repeated positive drug
screens for opiates; and multiple arrests, charges, and incarceration for
unrelated criminal episodes. See id. at 19, 22. In light of the foregoing,
which Mother ignores on appeal, we conclude no relief is due on Mother’s
ineffectiveness assistance of counsel claim.

In her final due process claim, Mother claims “[t]he trial court’s
statements and conducting during the hearing violated [her] due process
rights.” Mother’s Brief at 43. After citing relevant case authority, Mother’s
argument, in sum, is as follows:

In this case, the trial court’s hostility toward both parents’
counsel and its abrupt termination of the testimony of [G.J.’s] was
intemperate and inappropriate, violated the Code of Judicial

Conduct, and deprived the fathers and Mother of their due process
rights.

-1i-
J-A26040-21

Id. at 44-45.

Mother does not cite any particular statement or action by the court in
support of her contention that the court acted with “hostility.” See Mother’s
Brief at 44. Her brief statement above fails to present any developed
discussion. Accordingly, this issue is waived. See Pa.R.A.P. 2119(a); Harris,
880 A.2d at 1279.

V. Termination of Mother’s Parental Rights

Next, Mother asserts the termination decrees were not supported by
clear and convincing evidence. She discusses the Subsection 2511(a)(1)
grounds for termination solely, and avers the trial court “failed to focus [on]
Mother’s conduct during the six months immediately preceding the [February
12, 2021,] filing of the petition and instead relied heavily on evidence from
2019 and 2020 — well over a year before the hearing.” See Mother’s Brief at
46-49. See 23 Pa.C.S. § 2511(a)(1) ([t]he parent by conduct continuing for
a period of at least six months immediately preceding the filing of the
petition either has evidenced a settled purpose of relinquishing parental claim
to a child or has refused or failed to perform parental duties[ ]”). In support,
Mother cites the trial court’s consideration of: (1) Dr. Russell’s testimony,
which “was based on his interview of Mother [on] December 11, 2019[;]” (2)
Dr. Russell’s March 1, 2020, report; (3) a “BHS Clinic Evaluation Progress
Report” and “Urine Drug Testing Reports” for Mother, all dated February of

2020; (4) Mother’s March 5, 2020, failure to appear for a CEU assessment;

-12-
J-A26040-21

(5) Mother’s March 13, 2020, arrest; and (6) another trial judge’s June 8,
2020, order. Mother’s Brief at 48 (emphases omitted). We conclude no relief
is due.

We note the relevant standard of review:

In an appeal from an order terminating parental rights, our scope
of review is comprehensive: we consider all the evidence
presented as well as the trial court’s factual findings and legal
conclusions. However, our standard of review is narrow: we will
reverse the trial court’s order only if we conclude that the trial
court abused its discretion, made an error of law, or lacked
competent evidence to support its findings. The trial judge’s
decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).
Section 2511 of the Adoption Act governs involuntary termination of
parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:

Initially, the focus is on the conduct of the parent. The party
seeking termination must prove by clear and convincing evidence
that the parent’s conduct satisfies the statutory grounds for
termination delineated in Section 2511(a). Only if the court
determines that the parent’s conduct warrants termination of his
or her parental rights does the court engage in the second part of
the analysis pursuant to Section 2511(b): determination of the
needs and welfare of the child under the standard of best interests
of the child. One major aspect of the needs and welfare analysis
concerns the nature and status of the emotional bond between
parent and child, with close attention paid to the effect on the child
of permanently severing any such bond.

In re L.M., 923 A.2d at 511 (citations omitted). We need only agree with the
court as to any one subsection of 2511(a), in addition to subsection 2511(b),
to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We

note Mother presents no challenge pertaining to Subsection 2511(b).

-13-
J-A26040-21

Here, the trial court found grounds for termination of Mother’s parental
rights under Subsections 2511(a)(1), (2), (5), and (8). As stated above, her
argument on appeal refers only to Subsection (1). This Court could affirm on
the basis of Mother’s lack of any challenge under the other subsections. See
In re B.L.W., 843 A.2d at 384. Furthermore, we emphasize that Mother’s
sole claim is that the trial court erred in considering “old” evidence, rather
than evidence pertaining to the six-month period immediately preceding
DHS's petitions.

We consider the grounds for termination under Subsection (2):

(a) General rule.—The rights of a parent in regard to a child
may be terminated after a petition filed on any of the following
grounds:

(2) The repeated and continued incapacity, abuse,
neglect or refusal of the parent has caused the child to be
without essential parental care, control or subsistence
necessary for his physical or mental well-being and the
conditions and causes of the incapacity, abuse, neglect or
refusal cannot or will not be remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

In order to terminate parental rights pursuant to 23 Pa.C.S.[ ]
§ 2511(a)(2), the following three elements must be met: (1)
repeated and continued incapacity, abuse, neglect or refusal; (2)
such incapacity, abuse, neglect or refusal has caused the child to
be without essential parental care, control or subsistence
necessary for his physical or mental well-being; and (3) the
causes of the incapacity, abuse, neglect or refusal cannot or will
not be remedied.

-14-
J-A26040-21

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation
omitted). “The grounds for termination due to parental incapacity that cannot
be remedied are not limited to affirmative misconduct. To the contrary, those
grounds may include acts of refusal as well as incapacity to perform parental
duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations
omitted).

Unlike the other subsections of Section 2511(a), Subsection (2) does
not set forth a time frame for a court’s consideration of the parent’s conduct.
See 23 Pa.C.S. § 2511(a)(1) (referring to the parent’s conduct “of at least six
months immediately preceding the filing of the petition”), (5) (‘The child has
been removed from the care of the parent... for a period of at least six
months... .”), (6) (pertaining to “a newborn child”), (8) (“12 months or more
have elapsed from the date of removal or placement”). Mother does not
present, and we have not discovered, any legal authority that a court is
precluded from considering relevant evidence presented in earlier proceedings
of the same dependency matter. Accordingly, no relief is due on Mother’s

challenge to the termination decrees.°

 

> As Mother does not present argument pertaining to Subsection 2511(b),
we decline to sua sponte address it. This Court has observed:

We acknowledge that panels of this Court have sometimes relied
on In re C.L.G., 956 A.2d 999 (Pa. Super. 2008) (en banc), to
address Section 2511(b), even where the appellant has made no

effort to present a challenge regarding that section. In C.L.G.,
(Footnote Continued Next Page)

-15-
J-A26040-21

VI. Goal Change to Adoption
In her final issue, Mother presents a multitude of claims, contending the
trial court’s goal change orders were not supported by clear and convincing
evidence. For ease of review, we first set forth the relevant legal authority,
and then address her arguments seriatim.
We first note:

When we review a trial court’s order to change the placement goal
for a dependent child to adoption, our standard is abuse of
discretion. In order to conclude that the trial court abused its
discretion, we must determine that the court’s judgment was
manifestly unreasonable, that the court did not apply the law, or
that the court’s action was a result of partiality, prejudice, bias or
ill will, as shown by the record. We are bound by the trial court’s
findings of fact that have support in the record. The trial court,
not the appellate court, is charged with the responsibilities of
evaluating credibility of the witnesses and resolving any conflicts
in the testimony. In carrying out these responsibilities, the trial
court is free to believe all, part, or none of the evidence. When
the trial court’s findings are supported by competent evidence of

 

this Court . . . initially analyzed the trial court’s decision to
terminate pursuant to Section 2511(a)(8). We... . then
proceeded to address Section 2511(b), even though the appellant
mother did not present any challenge regarding that section. This
Court did not provide an explanation for its decision to address
Section 2511(b). We merely stated: “Although Mother does not
challenge the trial court’s analysis of Section 2511(b), we proceed
to address this issue nonetheless.” Id. at 1010. We do not read
C.L.G. to require consideration of Section 2511(b) in every appeal
from a decree involuntarily terminating parental rights. This Court
did not hold that consideration of Section 2511(b) was necessary
in C.L.G., nor did we cite any authority in support of our decision
to address Section 2511(b) sua sponte.

In re M.Z.T.M.W., 163 A.3d 462, 466 n.3 (Pa. Super. 2017).

-16-
J-A26040-21

record, we will affirm even if the record could also support an
opposite result.

In re A.K., 936 A.2d 528, 532-33 (Pa. Super. 2007) (citation omitted).
With respect to a goal change:

The best interests of the child, and not the interests of the parent,
must guide the trial court. [“A] child’s life simply cannot be put
on hold in the hope that the parent will summon the ability to
handle the responsibilities of parenting.”

In re A.B., 19 A.3d 1084, 1089 (Pa. Super. 2011) (citations omitted).

When the child welfare agency has made reasonable efforts to
return a foster child to his or her biological parent, but those
efforts have failed, then the agency must redirect its efforts
towards placing the child in an adoptive home. This Court has
held that the placement process should be completed within 18
months.

While this 18-month time frame may in some circumstances seem
short, it is based on the policy that a child’s life simply cannot be
put on hold in the hope that the parent will summon the ability to
handle the responsibilities of parenting.

In re A.K., 936 A.2d at 533 (citation omitted).
Section 6351(f) of the Juvenile Act® provides:
(f) Matters to be determined at permanency hearing.—
At each permanency hearing, a court shall determine all of the

following:

(1) The continuing necessity for and appropriateness of
the placement.

 

© 42 Pa.C.S. §§ 6301-6375.

-17-
J-A26040-21

(2) The appropriateness, feasibility and extent of
compliance with the permanency plan developed for the child.

(3) The extent of progress made toward alleviating the
circumstances which necessitated the original placement.

(4) The appropriateness and feasibility of the current
placement goal for the child.

(5) The likely date by which the placement goal for the
child might be achieved.

(5.1) Whether reasonable efforts were made to finalize
the permanency plan in effect.

(6) Whether the child is safe.

(7) If the child has been placed outside the
Commonwealth, whether the placement continues to be best
suited to the safety, protection and physical, mental and
moral welfare of the child.

(8) The services needed to assist a child who is 14 years
of age or older to make the transition to successful adulthood.

(8.1) Whether the child continues to meet the definition
of “child” and has requested that the court continue
jurisdiction pursuant to section 6302 if the child is between
18 and 21 years of age.

(8.2) That a transition plan has been presented in
accordance with section 475 of the Social Security Act (49
Stat. 620, 42 U.S.C. § 675(5)(h)).

(9) If the child has been in placement for at least 15 of
the last 22 months or the court has determined that
aggravated circumstances exist and that reasonable efforts
to prevent or eliminate the need to remove the child from the
child’s parent, guardian or custodian or to preserve and
reunify the family need not be made or continue to be made,
whether the county agency has filed or sought to join a
petition to terminate parental rights and to identify, recruit,
process and approve a qualified family to adopt the child
unless:

-18-
J-A26040-21

(i) the child is being cared for by a relative best
suited to the physical, mental and moral welfare of the
child;

(ii) the county agency has documented a compelling
reason for determining that filing a petition to terminate
parental rights would not serve the needs and welfare of
the child; or

(iii) the child’s family has not been provided with
necessary services to achieve the safe return to the
child’s parent, guardian or custodian within the time
frames set forth in the permanency plan.

K K K

(10) If a sibling of a child has been removed from his home
and is in a different placement setting than the child, whether
reasonable efforts have been made to place the child and the
sibling of the child together or whether such joint placement is
contrary to the safety or well-being of the child or sibling.

(11) If the child has a sibling, whether visitation of the child
with that sibling is occurring no less than twice a month, unless a
finding is made that visitation is contrary to the safety or well-
being of the child or sibling.

(12) If the child has been placed with a caregiver, whether
the child is being provided with regular, ongoing opportunities to
participate in age-appropriate or developmentally appropriate
activities. In order to make the determination under this
paragraph, the county agency shall document the steps it has
taken to ensure that:

(i) the caregiver is following the reasonable and prudent
parent standard; and

(ii) the child has regular, ongoing opportunities to engage
in age-appropriate or developmentally appropriate activities.
The county agency shall consult with the child regarding
opportunities to engage in such activities.

A2 Pa.C.S. § 6351(f)(1)-(12).

-19-
J-A26040-21

In the instant appeal, Mother avers the trial court failed to consider all
the statutory factors of 42 Pa.C.S. § 6351(f):

The trial court’s summary conclusions about each child reveal
that the court focused on Mother’s actions and gave insufficient
weight to the best interests of the children. See In re B.S., 861
A.2d [974, 978 (Pa. Super. 2004)] (holding that trial court erred
by focusing on Mother’s parenting skills instead of child’s best
interests). The court does not discuss the bond between the
children and their mother or provide facts to support its sweeping
conclusion that there is no “real parental relationship” between
[J.B.] and his parents.

Mother’s Brief at 57. We disagree.

The trial court’s analysis was not delineated to specifically address each
Section 6351(f) factor in turn. Nevertheless, the court’s opinion thoroughly
discussed the evidence presented and its findings. We disagree with Mother’s
claim that the trial court improperly “focused” on her actions, while ignoring
the children’s best interests and her bond with them. See Mother's Brief at
57. The court considered Case Manager Jackson’s testimony that “Mother was
generally consistent with visitation from 2019 until March 2020.” Trial Ct. Op.
at 27-28. However, with regard to

the quality of the visits, Ms. Jackson testified Mother was

aggressive with J.B. more than she was with the other two

Children. She indicated to him that he needed to keep his mouth

shut and not tell people things because that’s why the Children

were in Foster Care. When the visits became virtual there were

more issues[.] Mother would use the time to insult the Caregivers

and spent little time interacting with the Children. Mother told

J.B. that he needed to watch out for his brothers and if anybody

touched them, J.B. was to get a knife and stab them. Ms. Jackson

stated she discussed with Mother the inappropriateness of her

comments and urged her to use the time to bond with her
Children. She noted that in April 2020, during virtual visits,

-20-
J-A26040-21

Mother would refer to the Foster Parents in derogatory
homophobic terms and indicated to the Children not to let the
Foster Parents touch them because the women touch each other.
The Children were between the ages of two and seven years old
at this time.

[Case Manager Jackson] noted that the visits became in-
person in September of 2020, and Mother’s visits became
supervised one hour once per week at the Agency. The visits were
decreased because of the content of the visits and Mother's
behavior during the visits. Mother did not have contact with the
Children from November 2020 until February 2021 because she
was incarcerated. Ms. Jackson testified she reached out to
Montgomery County Prison to schedule contact, however, they
never followed through were her requests.

Ms. Jackson noted that J.B. stopped attending the visits
before Mother was incarcerated. He stated he did not want to visit
with Mother and asked if he was forced to see her. J.B. told her
his Mother was mean and she made him feel bad about himself
and he did not want to visit with her. She also noted that after
visits with his Mother. J.B. would exhibit negative behavior, was
in a bad mood and very defiant.

[Case Manager Jackson] noted that during the time Mother
was incarcerated the Children did not ask for her. [N.T., 4/28/21,
at 80-88. ]

Ms. Jackson opined that the Children would not suffer
irreparable harm if Mother’s parental rights were terminated. J.B.
does not look to Mother for support and comfort and is not bonded
to her. In fact. he specifically stated he feels bad about himself
when he is with her.

Regarding H.W., he does not display any attachment to
Mother.

Regarding M.J., who was two months old when he came into
care, he has not developed a maternal-child bond with Mother.
Ms. Jackson testified she has not observed a parental bond
between Mother and the Children. She opined these Children do
not have a parental bond with Mother and would not suffer
irreparable harm if Mother’s rights were terminated. [N.T.,
4/28/21, at 88-91.]

-2?1-
J-A26040-21

Trial Ct. Op. at 27-29 (paragraph breaks added). The trial court found Case
Manager Jackson’s testimony to be credible.

The trial court also found credible

persuasive testimony from Mike Graves, Esquire, [the child

advocate for J.B.. He] testified he spoke to J.B., who is seven and

one-half years old, and explained Adoption and his other options.

It appeared to him that [J.B.] understood what Adoption was and

told him he was fine where he was now. J.B. told him he would

like to be Adopted, however, he also stated that he did want to

still have visitation with his parents, and his prior caretakers.

[N.T., 6/1/21, at 73-74.]

Trial Ct. Op. at 33.

Finally, the trial court weighed the above evidence with Mother’s
testimony that “she maintains an emotional connection with her Children and
shows them affection during visits. She stated the Children are happy to see
her and that she can provide a loving and stable home for them now at her
Grandmother’s house” in Philadelphia. Trial Ct. Op. at 31.

Ultimately, the trial court concluded Mother did not have a bond with
any of the Children, and that termination and adoption were in the Children’s
best interests. In its opinion, the court incorporated the statements it made
at the June 1, 2021, hearing:

The evidence in this case goes back for a substantial period of

time beginning with the adjudication of these children, based upon

the circumstances then. We'll start with J.B. Here the record is

clear, convincing that the parents have done nothing to remedy

the issues that brought this child into court. Neither parent is
ready, willing and able to care for this child at this time.

-22-
J-A26040-21

There’s a substantial credibility issue between what [M]other
believes to be her case and what the reality is. And I give little
weight to [M]other’s testimony. The case worker that testified has
an extremely comprehensive grasp on the facts and the history of
this case, understands these children.

Mother lives in a kind of fantasy world where she believes that
she can keep treating [sic]. Although she has no symptoms she
continues to treat for drug and alcohol issue and mental health
issues and she says, I don’t have any drug issues or mental health
issues. But I think the inference to be drawn from that is she
does.

And I believe, based on her testimony and some of the
irrational beliefs and the deceptive testimony by [Ml]other,
indicates that she has no awareness of what it takes to raise a
child. She believes that this child, as well as the other children,
can just kind of hang around for a little while and maybe mom will
be able to complete all of her objectives and begin to think about
parenting a child.

The very fact that she wants to live in a home with a
grandparent who was involved and responsible for the original
injuries that brought this child into care suggests that she has no
concept of reality. And it doesn’t appear that she’s going to be
able to gain that context with any near — in any future period of
time.

Trial Ct. Op. at 43, quoting N.T., 6/1/21, at 74-76.

These findings, while disadvantageous to Mother’s case, disprove her
contention that the court did not consider whether any bond existed. See
Mother’s Brief at 57.

Mother next argues the trial court failed to “address any timeframe for
when [adoption] might happen” or “whether efforts should be made to place

the children in the same home[,]|” in contravention of 42 Pa.C.S. § 6351(f)(5)

and (10). Mother’s Brief at 57.

-23-
J-A26040-21

We note that at the June 1, 2021, hearing, Case Manager Jackson
testified that the three children were currently in different foster homes. N.T.,
6/1/21, at 79. However, her agency would “continue the search for either one
of these foster parents or another foster parent so that the children may be
adopted together.” Id. at 80. Furthermore, the trial court addressed Case
Manager Jackson’s April 28, 2021, testimony in its opinion:

Ms. Jackson stated .. . there is a possibility that one of the Foster

Parents who is currently fostering M.B., stated [sic] once she

stabilized M.B., she would be willing to have the other two Children

join their sibling at her house. Ms. Jackson opined that the

Children would benefit from positive long-term parental

relationships. [N.T., 4/28/21, at 104-105. ]
Trial Ct. Op. at 29.

Contrary to Mother’s unsupported claim, the trial court did consider
whether efforts were made to place the children in the same home. See 42
Pa.C.S. § 6351(f)(10); Mother’s Brief at 57. Although the trial court did not
specify a “likely date by which the placement goal for the [Children] may be
achieved,” we do not find an abuse of discretion. See 42 Pa.C.S. § 6351(f)(5).
As of the June 1, 2021, hearing, the children were in foster placement and the
Turning Points for Children case manager testified they had been searching
for a home where all three children could live together.

Finally, Mother claims the trial court improperly “deferred to the opinions
of Dr. Russell (who interviewed Mother in 2019) and [Case Manager] Ms.

Jackson, rather than decide based on all the evidence presented at trial.”

Mother’s Brief at 58. She also argues the trial court erred in not considering

- 274 -
J-A26040-21

the thirteen documents that the court had ruled inadmissible on hearsay
grounds. Id. at 59, citing Pa.R.Juv.Ct.P. 1608(C)(1) (“Any evidence helpful
in determining the appropriate course of action, including evidence that was
not admissible at the adjudicatory hearing, shall be presented to the court.”).

As stated above, the trial court found Case Manager Jackson’s and Dr.
Russell’s testimony to be credible, and specifically found Mother’s testimony
not credible. The trial court was free to believe all, part, or none of the
evidence. See In re A.K., 936 A.2d at 532-33. Mother’s arguments go to
the weight to be afforded the evidence, and her requested relief would require
this Court to supplant the trial court’s credibility determinations and findings
of fact with our own. This we cannot do. See id. Instead, we determine the
court’s findings are supported by the record, and accordingly, we do not
disturb them.

VII. Conclusion

As Mother has not presented any meritorious claim for relief, we affirm
the three termination orders and three goal change orders. The parties are
directed to attach a copy of the trial court opinion to this memorandum in the
event of further proceedings.

Orders affirmed.

-25-
J-A26040-21

Judgment Entered.

 

Joseph D. Seletyn, Es
Prothonotary

Date: 12/14/2021

- 26 -
~ —~ Circulated 12/02/2021 11:27 AM
nee ARF ease
RECliVED

THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PEA ADELBHTACOPN, Y
IN THE COURT OF COMMON PLEAS

PRO PROTAY

IN THE INTEREST OF: : FAMILY COURT DIVISION

: JUVENILE BRANCH-Dependency
J.B., a Minor : CP-51-DP-0000737-2017
d/o/b: em 2013 : CP-51-AP-0000081-2021
M.J., a Minor : CP-51-DP-0000163-2019
d/o/b: emmma/2018 : CP-51-AP-0000082-2021
H.W., a Minor : CP-51-DP-0002042-2018
d/o/b: eam /2017 : CP-51-AP-0000083-2021

: Superior Court Nos.:
Appeal of: : 1281 EDA 2021; 1282 EDA 2021
A.B., Mother : 1283 EDA 2021; 1284 EDA 2021

: 1285 EDA 2021; 1286 EDA 2021
: CONSOLIDATED!

OPINION

A.B. (“Mother”), Appeals from the Decrees of Involuntary Termination of
Parental Rights and Goal Change to Adoption entered by this Court on June 1, 2021,
granting the Petitions to Involuntarily Terminate her Parental Rights to the above
referenced Children, filed by the Department of Human Services (“DHS”) on February
16, 2021. Mother also appeals this Court’s granting the Petitions for Goal Change filed
on March 02, 2021. In response to these Orders, Mother, by and through her counsel
filed Notices of Appeal with Statement of Errors Complained of on Appeal on June 28,

2021.

 

* 07/12/2021, Consolidated Sua Sponte. Comment: Review of these matters indicates that these appeals
involve related parties and issues. Accordingly, the appeals at Nos. 1281, 1282, 1283, 1284. 1285 and
1286 EDA 202] are hereby CONSOLIDATED, See Pa.R.A.P. 513.
The parental rights of Father, G. J., were involuntarily terminated as to Children
J.B and M.J. on June 1. 2020. Father filed appeals at 1344, 1345, 1346, 1347 EDA 2021.
Parental rights of Father, M.W., were involuntarily terminated as to Child, H.W. on June
1, 2020 and Father filed appeals at 1217. 1218 EDA 2021. Each of Fathers’ appeals

addressed in separate opinions.

STATEMENT OF MATTERS COMPLAINED OF ON APPEAL
In her Statement of Matter Complained of on Appeal, Mother raises the following
issues:

1. The trial court’s ruling involuntarily terminating Mother's
parental rights was not supported by clear and convincing
evidence;
The trial court deprived Mother of her due process rights
and erred as a matter of law when it abruptly terminated
Father's remote video testimony after Father had technical
difficulties that impaired his ability to participate and
provide testimony that would have supported Mother’s
case.
3. The trial court erred in holding that each of Mother’s
twelve exhibits were inadmissible hearsay.

ho

PROCEDURAL HISTORY:

A.B. (thereafter, “Mother’) gave birth to J.B. on tm . 2013, 2017. G.J.
is listed as parent on the birth certificate. (Exhibit “B” Certification of Birth, attached to
DHS Petition For Involuntary Termination of Parental Rights, filed 2/16/2021).

Mother gave birth to H.W. on wap 2017. No father is listed as parent on the
birth certificate. (Exhibit “B” Certification of Birth, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 2/16/2021).
Mother gave birth to M.J. on «=m =2018. No father is listed as parent on
the birth certificate. (Exhibit “B” Certification of Birth, attached to DHS Petition For
Involuntary Termination of Parental Rights, filed 2/16/2021).

On August 8, 2018, the Department of Human Services (DHS) received a General
Protective Services (GPS) Report alleging that half-sibling J.T.. received trauma therapy
for post-traumatic stress disorder (PTSD) that stemmed from severe physical and
psychological abuse by his Mother, A.B.; that J.T. had two half-siblings, H.W. and J.B..
who were in Mother's care until she went to prison about two weeks prior to the Report:
that Mother was physically abusive to J.B. and J.T. when J.T. was residing with Mother
prior to June 6, 2017; and that Mother choked J.B. and threw him across the room. The
Report further alleged that there was an active Protection from Abuse (PFA) Order
against Mother on behalf of the children; that Mother had been arrested for violating the
PFA Order by stalking J.T.'s Father and trying to contact him in retaliation for losing
custody of J.T.; that Mother had a criminal history of assault in the past; that Mother had
a history of severely abusing the Children; and that Mother was diagnosed with substance
abuse and depression. This Report was determined to be valid. (Exhibit “A” Statement of
Facts, attached to DHS Petition For Involuntary Termination of Parental Rights. filed
2/16/2021, % a”).

On October 11, 2018, DHS implemented In-Home Services (IHS) through
Community Umbrella Agency (CUA) Turning Points for Children (TP4C). (Exhibit “A”
Statement of Facts, attached to DHS Petition For Involuntary Termination of Parental

Rights, filed 2/16/2021,  “b”).
On November 16, 2018. DHS received a Child Protective Services (CPS) Report
alleging that J.B. was attending Mastery Charter School: that J.B. lifted his pant leg and
showed a very large heat burn on his right leg above the knee; that J.B. stated that his
dinosaur pajama pants had caught on fire: that J.B. stated that he was playing with a
lighter that was used to light a gas stove; and that J.B. burned himself in the home of his
Maternal Grandmother, E.B. This Report was indicated. (Exhibit “A” Statement of
Facts, attached to DHS Petition For Involuntary Termination of Parental Rights, filed
2/16/2021, 9 ~c”).

DHS' investigation revealed that Mother was not present when the incident
occurred; that Mother did not seek medical attention for J.B. and instead, she put
peroxide and alcohol on J.B.'s knee. Mother and Maternal Grandmother were hostile and
uncooperative with DHS. Mother refused to disclose where her Children received
medical treatment, stating only that the office of their primary care physician was located
around the Hunting Park area. During the home visit on November 17, 2018, DHS
observed that Mother appeared to be several months pregnant. Mother initially denied
being pregnant and later stated that she did not know how far along she was into her
pregnancy. (Exhibit “A” Statement of Facts, attached to DHS Petition For Involuntary
Termination of Parental Rights, filed 2/16/2021, § “d”).

On November 30, 2018, CUA held an initial Single Case Plan (SCP) for J.B. and
H.W. The goal identified for the children was "Stabilize Family Functioning". The
parental objectives established for Mother were to: 1) cooperate with CUA services, 2)
sign all necessary releases and consents for J.B. and H.W., 3) comply with the Behavioral

Health Services (BHS) assessment, if referred, and 4) maintain compliance with
parenting. anger management, and with conditions of her parole. Mother failed to
participate in the SCP meeting. (Exhibit "A™~ Statement of Facts, attached to DHS
Petition For Involuntary Termination of Parental Rights, filed 2/16/2021, 4 “e™).

On January 24, 2019, DHS received a CPS Report alleging that Mother was not
adequately supervising her Children: that H.W. had a burn on his back that he sustained
from hot grease two weeks prior to the Report: that it was unknown how H.W. had
sustained the burn; that H.W.'s burn appeared severe; that Mother did not seek medical
care for H.W.; and that Mother was not present in the home at the time of the incident.
The Report alleged that Mother did not have a good relationship with her Children; that
Mother yelled a lot at the Children and hit the Children to control their behavior; and that
sibling J.T. resided with his Father, J.T. The Report further alleged that Mother was
employed as a Certified Nursing Assistant (CNA): that Mother displayed behaviors
which possibly suggested that she suffered from mental health issues; and that Mother
used phencyclidine (PCP). This Report was determined to be indicated. (Exhibit “A™
Statement of Facts, attached to DHS Petition For Involuntary Termination of Parental
Rights, filed 2/16/2021, 4 “f").

On January 24, 2019, DHS went to the home of Maternal Grandmother, E.B.
DHS met with E.B. and the Children's Maternal Great-Grandfather, $.B., Mother and the
Children. DHS informed the family of the reported allegations. E.B. stated that H.W.
sustained the burn when she was cooking dinner. E.B. stated that H.W. ran into the
kitchen and a mason jar fell and hit the lid of the pot in which she was cooking gravy, and
that the hot pot of gravy flipped over and spilled onto H.W. back. E.B. admitted that

H.W. was not taken to a hospital emergency room because the family was previously
involved with DHS. E.B. stated that she believed that if she took H.W. to a hospital
emergency room, DHS would have removed the Children from the family's care.
Maternal Grandmother, E.B. and Mother admitted that Mother was not present at the ime
of the incident. Mother stated that she was at a hospital delivering her newborn baby.
Mother stated that she had taken H.W. to a docior for a sick visit because he had a cold.
Mother stated that she believed H.W.'s burn was not severe. S.B. admitted that he was
not present at the time of the incident. J.B. stated that he was burned on his knee
sometime in November 2018 and that he did not receive immediate medical treatment for
his burn. Mother became agitated during the interview, began packing the Children's
belongings, and fled the home with the Children. E.B. stated that she did not know where
Mother went with the Children. DHS filed a Police Report. (Exhibit “A” Statement of
Facts, attached to DHS Petition For Involuntary Termination of Parental Rights, filed
2/16/2021, 7 “g”).

On January 24, 2019, Mother telephoned DHS in the afternoon from a private
telephone number. DHS instructed Mother to take H.W. to the emergency room at St.
Christopher's Hospital for Children and told her that if she did not comply, DHS would
file a motion with the Court to compel her cooperation. Mother stated that she was not
going to take H.W. to St. Christopher's Hospital for Children because she feared that
DHS was going to take H.W. away from her. Mother stated that she did not
understand why DHS wanted to discuss all the Children when only H.W. had an injury.
(Exhibit “A” Statement of Facts, attached to DHS Petition For Involuntary Termination

of Parental Rights, filed 2/16/2021,  “h”).
On January 24, 2019, Mother telephoned DHS in the evening from a private
telephone number. Mother provided DHS with information for a family resource for the
Children. DHS tried to contact the family resource by telephone and left a message. DHS
did not receive a response from the family resource. (Exhibit “A” Statement of Facts.
attached to DHS Petition For Involuntary Termination of Parental Rights, filed
2/16/2021, 1 “1").

On January 25, 2019, DHS received a CPS Report alleging that Mother took
H.W. for an examination of a wound he had sustained two months prior to the Report;
that Mother stated that H.W. had been in the care of his Grandmother when he spilled a
pot of boiling water down his back; that Mother stated that no one had witnessed the
incident; and that during the examination, H.W. stated that he had burned himself. The
report alleged that H.W. was diagnosed with a 2nd degree burn with a surface area
wound measuring ten centimeters by seven centimeters on his upper back region: that the
wound was healing well; and that Mother had given birth to another Child at the time of
the incident. The Report alleged Mother had been incarcerated in the past for unknown
reasons. This Report was determined to be indicated. (Exhibit “A” Statement of Facts.
attached to DHS Petition For Involuntary Termination of Parental Rights, filed
2/16/2021, € “y").

On January 28, 2019, Mother telephoned DHS and provided information for her
cousin, A.B., to be considered as another family resource for the Children. DHS went to
the home of Ms. B. and conducted successful clearances. (Exhibit “A” Statement of
Facts, attached to DHS Petition For Involuntary Termination of Parental Rights, filed

2/16/2021, 9 “k’).
he,

On January 28, 2019, DHS received a GPS Report alleging that H.W. has missed
six scheduled wellness visits with his primary care physician; that H.W. had only
attended one wellness visit, which occurred on May 2, 2017: that Mother was contacted
on January 2, 2019 to schedule a wellness visit for H.W., but she refused; that Mother
appeared to be neglecting H.W.'s medical care; and that Mother had a history of mental
health and substance abuse issues. This Report was determined to be valid. (Exhibit “A”
Statement of Facts, attached to DHS Petition For Involuntary Termination of Parental
Rights, filed 2/16/2021, € I”).

On January 29, 2019, DHS obtained an Order of Protective Custody (OPC) for
M.B., H.W. and J.B., and placed them with cousin, A.B. (Exhibit “A” Statement of
Facts, attached to DHS Petition For Involuntary Termination of Parental Rights, filed
2/16/2021,  “m”).

A Shelter Care Hearing was held on January 31, 2019, before the Honorable
Allan L. Tereshko. The OPC was lifted and the temporary legal custody of the Children
transferred to DHS. Placement is with Maternal Cousin. A.B. Mother is to have
supervised visits at the Agency. DHS to follow up to ensure Child is up to date with
medical and any follow up appointments. DHS to follow up and explore Father, G.J. as
possible resource. Children are safe as of 1/29/2019. (Shelter Care Orders, 1/3 1/2019).

In 2015, H.W.'s Father, M.W., pled guilty to the unlawful possession of a
controlled substance. In 2017, Father pled guilty to endangering the welfare of Children,
aggravated assault. simple assault, and recklessly endangering another person, On
December 19, 2017, Father was sentenced to 3 to 6 years' confinement. Father remains

incarcerated at State Correctional Institution (SCI)-Somerset. (Exhibit “A” Statement of
Facts, attached to DHS Petition For Involuntary Termination of Parental Rights, filed
2/16/2021, % ~p”).

On February 7, 2019, the Children’s Adjudicatory Hearings were continued by
the Honorable Allan L. Tereshko. Mother referred to CEU for a forthwith screen, and one
random prior to the next court date. Family finding is to be explored. (Continuance
Order, 2/07/2019).

On February 7, 2019, Mother underwent a forthwith screen with the CEU, testing
positive for Opiates. (Exhibit “A” Statement of Facts, attached to DHS Petition For
Involuntary Termination of Parental Rights, filed 2/16/2021, € “r’).

On March 7, 2019 the Children’s Adjudicatory Hearings were continued by the
Honorable Allan L. Tereshko. Children are in Foster Home through Turning Points for
Children and are safe as of 3/01/2019. (Continuance Order, 3/07/2019).

On April 4, 2019, the Children’s Adjudication deferred by the Honorable Allan L.
Tereshko. Children are in Foster Care through Turning Points for Children and are safe
as of 4/03/2019. Mother’s visits are suspended pending outcome of the Child Abuse
Hearing. Father, M.W., attended the hearing. (Continuance Order, 4/04/2019).

An Adjudicatory Hearing was held for the three Children on June 6, 2019, before
the Honorable Allan L. Tereshko. The Children were found to be Dependent Children
and legal and physical custody transferred to DHS. Placement in Kinship Care. Parents
to sign necessary consents. SCP meeting to be held within 20 days. Mother referred for
a Parent Capacity Evaluation (PCE), and to participate in ARC. Mother to provide proof
of employment and referred to BHS for consultations and/or evaluations. Mother to have

supervised visits with the Children at the Agency twice per week. Mother to CEU for 2
random screens prior to next court date. Child Abuse is unfounded as to J.B. (Orders of
Adjudication and Disposition, 6/06/2019),

On July 23, 2019, CUA held a revised SCP for the Children. The goal
identified for them was "Return to Parent, Guardian, Custodian." The parental objectives
established for Mother were to: 1) comply with CUA services and court orders; 2) have a
BHS evaluation, 3) have a PCE; 4) attend ARC services; 5) maintain contact with the
Children; 6) comply with drug and alcohol screens. Mother participated by telephone.
(Exhibit “A” Statement of Facts, attached to DHS Petition For Involuntary Termination
of Parental Rights, filed 2/16/2021, { ~u”).

A Permanency Review Hearing was held on July 24, 2019, before the Honorable
Allan L. Tereshko. Legal custody remained with DHS and placement continued in Foster
Care through Turning Points. Mother referred to Anger Management and visits remain
status quo. DHS to engage in family finding until further order of court. Children are
safe as of 7/03/2019. (Permanency Review Orders, 7/24/2019).

A Permanency Review Hearing was held on October 10, 2019, before the
Honorable Allan L. Tereshko. Legal custody remained with DHS and placement
continued in Foster Care through Turning Points. Mother's visits with Children to be
supervised twice weekly at the Agency. Mother referred to ARC for Anger Management.
Mother to comply with PCE when scheduled. Mother referred to CEU for forthwith
screen, dual diagnosis and three randoms prior to next court date. DHS to explore family
resources. Children are safe as of 10/08/2019, (Permanency Review Orders,

10/03/2019).

10
On October 19, 2019, Mother underwent a Comprehensive Biopsychosocial
Evaluation (CBE) through Cognitive Behavioral Services. Mother admitted to using
marijuana and denied exhibiting any anger/rage. Mother recommended to complete
Anger Management as Court ordered and for her to receive outpatient mental health
treatment. (Exhibit “A” Statement of Facts. attached to DHS Petition For Involuntary
Termination of Parental Rights, filed 2/16/2021. 4] “x”).

On January 16, 2020, DHS held a revised SCP meeting for the Children. The
goal identified for them was "Return to Parent, Guardian. Custodian.” The parental
objectives established for Mother were to: 1) comply with CUA services and court
orders; 2) have a BHS evaluation, 3) have a PCE: 4) attend ARC services; 5) maintain
contact with the Children; 6) comply with drug and alcohol screens. Mother did not
participate in the SCP meeting. (Exhibit “A” Statement of Facts, attached to DHS
Petition For Involuntary Termination of Parental Rights, filed 2/16/2021, 1 ~y”).

On January 30, 2020, Mother underwent a screen with the CEU, testing positive
for PCP. (Exhibit “A” Statement of Facts, attached to DHS Petition For Involuntary
Termination of Parental Rights, filed 2/16/2021, 1 "z”).

Status Review Hearings held on February 6, 2020, before the Honorable Allan L.
Tereshko. Legal custody remained with DHS and placement continued in Foster Care
through Turning Points. Mother referred to CEU for forthwith screen, dual diagnosis and
three randoms prior to next court date. Cases continued due to CUA worker’s failure to
appear. (Status Review Orders, 2/06/2020).

On February 6, 2020, Mother underwent a forthwith screen with the CEU. testing

11
positive for PCP. (Exhibit “A” Statement of Facts, attached to DHS Petition For
Involuntary Termination of Parental Rights, filed 2/16/2021, 4 ~bb”).

On February 26, 2020, Mother underwent a screen with the CEU, testing positive
for PCP. (Exhibit “A” Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 2/16/2021, § “cc™).

On March 1, 2020, Dr. William Russell of Forensic Mental Health Services, LLC.
issued a Report of Forensic Evaluation, PCE, as to Mother who was interviewed by Dr.
Russell on December 11, 2019. Regarding employment, Mother reported to be
unemployed and receiving food stamps and medical assistance. When asked why she
does not work, Mother reported "I do not have to go to work. ] am not going to work."
Mother reported that she receives money from her Grandmother and the Children's
Fathers when she asks. Mother reported to not recall the last time she was employed.
Mother reported she remains living in her grandparents’ home where the Children were
initialiy removed. Mother admits that she continues to be in a relationship with Father,
G.J. Mother denied any illicit drug use, contrary to her October 19, 2019 admission to
marijuana use along with her January 2020 and February 2020 positive screenings for
PCP use. Mother stated she was hit "by a MACK truck" in July 2019 and currently goes
to Spinal Care for physical therapy 2 to 3 times weekly for her injuries. Mother admitted
to lying about being unemployed, stating that she is “currently employed at Green
Meadows, but I did not want to tell anyone because I do not want to have to pay child
support towards my Children." Mother admitted that she is currently on probation
because of her violating a PFA issued against her regarding her Child J.T.'s Father, J.T.

Mother expressed that she did not want J.B.. H.W. and MJ. to be around "dykes" in their

12
current resource home. Mother denied that any of her Children have special needs and
was unsure where J.B. attended school. Mother denied there were any difficulties in
being a parent. Dr. Russell observed that Mother had poor memory, often forgetting
important events and dates in her life. Her insight is limited, which impacts her
judgment. Further, Dr. Russell observed Mother has issues with emotional and behavioral
control. Dr. Russell determined that Mother is not able to provide safety for her Children
at this time. It was recommended for Mother to obtain and maintain stable employment
as well as appropriate housing, comply with all requests and inspections by CUA, as well
as participate in individual counseling to review her history of allegations regarding
physical abuse made about her and explore why the PFA was ordered. Visitation was
recommended to remain supervised. (Exhibit “A” Statement of Facts, attached to DHS
Petition For Involuntary Termination of Parental Rights, filed 2/16/2021, { “dd™). (DHS
Exhibit #12, Report of Forensic Evaluation, 3/01/2020).

On March 5, 2020, Mother failed to appear for her scheduled CEU assessment.
(Exhibit “A” Statement of Facts, attached to DHS Petition For Involuntary Termination
of Parental Rights, filed 2/16/2021, 4 “ee”).

On March 13, 2020, Mother was arrested and charged with burglary-overnight
accommodations; person present, bodily injury crime; criminal trespass-break into
structure; theft by unlawful taking of movable property; receiving stolen property;
resisting arrest; and criminal mischief. Mother posted bail on March 13, 2020. The
hearing was scheduled for December 2, 2020. (Exhibit “A” Statement of Facts, attached

to DHS Petition For Involuntary Termination of Parental Rights, filed 2/16/2021, { “ff").

13
On June 8, 2020, Supervising Judge, Honorable Walter J. Olszewski, ordered that
Mother stay away from TP4C Case Manager, Jasmine Jackson's, personal residence and
family as well as refrain from making threatening comments toward TPAC staff or about
their families. Further, the Court ordered Mother to stay away from the resource
family's home and refrain from making disparaging comments directly related to the
resource parents during visitation with her Children. (Administrative Orders, 6/08/2020).

On June 24, 2020, Mother appeared for the Court ordered assessment with the
CEU and was verbally aggressive towards the CEU evaluator and supervisor, refusing to
answer the assessment questions. (Exhibit “A” Statement of Facts, attached to DHS
Petition For Involuntary Termination of Parental Rights, filed 2/16/2021, § “hh”).

On September 30, 2020, Mother was again arrested and charged with terroristic
threats with intent to terrorize another; conspiracy; simple assault; and recklessly
endangering another person. Mother out on bail. The hearing was scheduled for
December 2, 2020. (Exhibit “A” Statement of Facts, attached to DHS Petition For
Involuntary Termination of Parental Rights, filed 2/16/2021, 9 “i1").

A Permanency Review Hearing was held for the three Children on October 27,
2020, before the Honorable Allan L. Tereshko. Legal custody remained with DHS and
placement continued in Foster Care through Turning Points. Mother's visitation
decreased to supervised once a week at the Agency, and Mother missed 2 visits since last
court date. Mother attends COHMAR for mental health and is currently unemployed.
Mother continues residing with her Maternal Grandmother. CUA to do a home
evaluation at Mother’s home. Mother is not to go to the Children’s school or to the home

of the Foster Parents. Mother referred to the CEU for a screen, monitoring, and three

14
random screens prior to the next court date. Mother to provide CUA with proof of
employment. Mother to BHS for monitoring. (Permanency Review Orders.
10/27/2020).

A Status Review Hearing was held for the Children on February 17, 2021. before
the Honorable Allan L. Tereshko. Case continued as Mother recently hired private
counsel. All prior orders stand. Mother to CEU forthwith for drug screen, dual diagnosis
assessment and monitoring. Mother to have three randoms before next court date.
Motion for Temporary Placement with next of Kin is denied. CUA to submit safety
affidavit within 7 days. (Status Review Orders, 2/17/2021).

Upon consideration of DHS* Motion to Modify Dependent Child’s Placement,
this Court GRANTED Petitioner’s Motion. It was hereby Ordered and Decreed that the
Children shall not return to the home of Lauren Lopez, and J.B. shall remain in the
General Foster Care Home through Delta Services. M.J. and H.W. shall remain in the
General Foster Care Home through Progressive Life. (Orders, 4/15/2021).

A Permanency Review Hearing was held for the Children on April 28, 2021,
before the Honorable Allan L. Tereshko. Legal custody remains with DHS and
placement remains in Foster Care. Children remain as committed and placed. Any
changes to the exhibits and/or witness list to be exchanged 10 days prior to next court

hearing date. (Permanency Review Orders, 4/28/2021).

STANDARD OF REVIEW AND LEGAL ANALYSIS
When reviewing an appeal from a decree terminating parental rights, an appellate

court is limited to determining whether the decision of the trial court is supported by

15
competent evidence. Absent an abuse of discretion, an error of law, or insufficient
evidentiary support for the trial court's decision. the decree must stand. Where a trial
court has granted a petition to involuntarily terminate parental rights, an appellate court
must accord the hearing judge’s decision the same deference that it would give to a jury
verdict. The Pennsylvania Superior Court need only agree with a trial court’s decision as
to any one subsection under 23 P.C.S.A. §2511 (a) in order to affirm a termination of
parental rights. Jn re D.A.T. 97 A.3d 197 Pa.Super. 2014).

The standard of review in termination of parental rights cases requires appellate
Courts to accept the findings of fact and credibility determinations of the trial court if
they are supported by the record. If the factual findings are supported, appellate courts
review to determine if the trial court made an error of law or abused its discretion. A
decision may be reversed for an abuse of discretion only upon demonstration of manifest
unreasonableness, partiality, prejudice, bias, or ill-will. We have previously emphasized
our deference to trial courts that often have first-hand observations of the parties
spanning multiple hearings. In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013) (citations
and quotation marks omitted) In re Adoption of C.D.R., 2015 PA Super 54, 111 A.3d
1212, 1215 (2015).
The Trial Court Properly Found that DHS had met its Burden by Clear and

Convincing Evidence to Terminate Mother’s Parental Rights Pursuant to 23
Pa.C.S.A. §2511 (a)(1), (2), (5) (8) and 2511 (b)2

 

* 23 Pa.C.S.A. §2511 (a) General Rule.—the rights of a parent in regard to a child may be terminated after
a petition filed on any of the following grounds: (1) The parent by conduct continuing for a period of at
least six months immediately preceding the filing of the petition either has evidenced a settled purpose of
relinquishing parenting claim to a child or has refused or failed to perform parental duties. (2} The repeated
and continued incapacity, abuse, neglect or refusal of the parent has caused the child to be without essential
parental care, control or subsistence necessary for his physical or mental well-being and the conditions and
causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent. (5) The
child has been removed from the care of the parents by the court or under a voluntary agreement with an
agency for a period of at least six months, the conditions which led to the removal or placement of the child
continue to exist, the parent cannot or will not remedy those conditions within a reasonable period of time,

16
Involuntary termination of parental rights is governed by § 2511 of the Adoption
Act, 23 Pa.C.S. §§ 2101-2938. As the party petitioning for termination of parental rights.
DHS “must prove the statutory criteria for that termination by at least clear and
convincing evidence.” In re T.R., 465 A.2d 642, 644 (Pa. 1983). Clear and convincing
evidence is defined as “testimony that is so clear. direct, weighty, and convincing as to
enable the trier of fact to come to a clear conviction, without hesitancy. of the truth of the
precise facts in issue.” Matter of Sylvester, 555 A.2d 1202, 1203-04 (Pa.1989).

Termination of parental rights is governed by Section 2511 of the Adoption Act
23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis. Initially, the focus is
on the conduct of the parent. The party seeking termination must prove by clear and
convincing evidence that the parent's conduct satisfies the statutory grounds for
termination delineated in Section 2511({a). Only if the court determines that the parent's
conduct warrants termination of his or her parental rights does the court engage in the
second part of the analysis pursuant to Section 2511(b): determination of the needs and

welfare of the child under the standard of best interests of the child. One major aspect of

 

the services or assistance reasonably available to the parent are not likely to remedy the conditions which
led to the removal or placement of the child within reasonable period of time and termination of the
parental rights would best serve the needs and welfare of the child. (8) The child has been removed from
the care of the parent by the court or under voluntary agreement with an agency, 12 months or more have
elapsed from the date of removal or placement, the conditions which led to the removal or placement of the
child continue to exist and termination of the parental rights would best serve the needs and welfare of the
child.

23 Pa.C.S.A. §2511 (b). Other Considerations.—The court in terminating the rights of a parent shall give
primary consideration to the developmental, physical and emotional needs and welfare of the child. The
rights of a parent shall not be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income, clothing and medical care if found to be beyond the control of the parent.
With respect to any petition filed pursuant to subsection (a}(1),(6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein which are first initiated subsequent to the
giving of notice of the filing of the petition.

17
the needs and welfare analysis concerns the nature and status of the emotional bond
between parent and child, with close attention paid to the effect on the child of
permanently severing any such bond. /a# re L.A, 923 A.2d 505, 511 (Pa.Super.2007)

(citations omitted). In re Adoption of C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1049-

 

50 (2015). The Court need only agree with the orphans’ court as to any one subsection of
Section 2511(a), as well as Section 2511(b), in order to affirm. In re Adoption of
C.LIP., 2015 PA Super 80, 114 A.3d 1046, 1050 (2015).

Mother alleges this Court committed reversible error when it involuntarily
terminated Mother's parental rights where such determination was not supported by clear
and convincing evidence under 23 Pa.C.S.A. §§2511 (a) (1), (2), (5), (8). This Court
disagrees.

Initially, the focus is on the conduct of the parent. The party seeking termination
must prove by clear and convincing evidence that the parent's conduct satisfies the
statutory grounds for termination delineated in Section 2511(a). Only if the court
determines that the parent's conduct warrants termination of his or her parental rights
does the court engage in the second part of the analysis pursuant to Section 2511(b):
determination of the needs and welfare of the child under the standard of best interests of
the child.

This Court heard expert testimony from William Russell, Ph.D.. licensed
Psychologist at Forensic Mental Health Services, LL., who conducted a Parental Capacity
Evaluation for Mother. He interviewed her on December 11, 2019, and produced a
Report dated 3/01/2020. Dr. Russell noted that in conducting an Evaluation, he looks for

an individual’s ability to provide a safe environment as a primary caretaker. He reviews

18
the individual's history, functioning. mental health, social demographic information,
employment and housing. These provide information that is relevant to coming to a
conclusion as to whether an individual is able to provide safety and day to day

functioning. He noted the evaluation and clinical interview of Mother also included
psychological testing. (N.T., 4/28/2021, p.25 at 14-25, p.26-27 at 1-25, p.28 at 1-6).

Dr. Russell testified that he made recommendations to address Mother's
weaknesses and other issues. One recommendation was that Mother obtain and maintain
stable employment. This was based on her ability to function on a day to day basis on
her own and take care of herself. Mother had no income and no source of support.
Mother told him she did not need to work, and that she could ask for money from the
Fathers of her babies. Mother reported no history of employment in the interview and
reported no desire to get employment. Mother stated to him, “I do not have to work. |
am not going to work.” Then Mother contradicted herself by telling him she did have a
job and did have income, but that she did not report it because she did not want anyone to
know because she did not want to pay child support for her Children. Therefore, Dr.
Russell noted that he had a concern about Mother being able to be supportive of her
Children. Mother never indicated an inability to work other than volition. (N.T.,
4/28/2021, p.28-29 at 1-25. p.30 at 1-22).

Dr. Russell testified another recommendation for Mother was to obtain and
maintain appropriate housing. This recommendation is interrelated with income. Mother
stated she resided with her Grandparents. When he questioned her about finding her own
housing, Mother commented that if she wanted housing, she could easily obtain it.

Mother did not indicate whether she was looking to obtain housing at the time of her

19
interview. Dr. Russell opined that housing is a basic component of providing a stable,
safe, consistent physical environment for a child to mature, develop and grow. (N.T..
4/28/2021, p.31-32 at 1-25).

Dr. Russell testified another recommendation for Mother was to comply with all
requests and inspections by the CUA Worker. That was based on Mother’s impulsive,
aggressive behavior. He noted it was important for her to work with them and comply
with DHS and the CUA. He noted that Mother’s overall presentation was aggressive,
glib and very much that she did not need assistance. Mother did not understand why
people were involved because she did not hurt her Children and they were fine. In
Mother's view all people involved were causing problems, including the Fathers of the
Children. A number of times Mother made specific threats regarding the Fathers. Dr.
Russell referred to page 8 of his report and noted that it reflects Mother's unwillingness
to look at CUA as a helping agency to get her Children back. Her perception and
presentation is that as Mother stated. “I think the system and DHS is full of shit.” Mother
externalizes blame for the situation and the issues involved. It was always DHS, or CUA
or the Fathers who were responsible for the situation. Mother did not acknowledge her
role at all throughout the interview. He noted it would be important for Mother to
develop some insight into her role and responsibility, especially regarding the physical
abuse of the Children. It would be important for Mother to have some insight into how
her impulsive, aggressive behavior puts her at odds in different situations and is very
detrimental to the welfare of her Children. (N.T., 4/28/2021, p.33-35 at 1-25, p.36 at 1).

Regarding visitation, Dr. Russell recommended for visitation to remain

supervised because of the history and his concerns regarding Mother’s impulsiveness and

20
aggression during the Evaluation. He noted it was Mother's overall presentation, she was
not physically aggressive, but she was verbally aggressive and voiced threats against the
Fathers of her Children. The overall glibness of her responses, and her lack of
engagement during the interview. (N.T., 4/28/2021, p.37 at 24-25, p.38 at 1-21).

Dr. Russell testified he did not include a recommendation for drug and aicohol
treatment for Mother because at the time he conducted the evaluation he did not see any
significant reports of alcohol or substance abuse. Mother denied the use of alcohol or any
illicit substance. He noted however, if he had later been told that Mother tested positive
for opiates in 2019 and PCP four times in January and February of 2020, he would
certainly recommend the need for drug and alcohol treatment. He noted that Mother's
continuous use of illicit drugs is saying that her feelings, her needs and her use of PCP
overtakes the needs of her Children. (N.T., 4/28/2021, p.38 at 22-25, p.39 at 1-21).

Dr. Russell testified that Mother's results in the MMPIJ-2-RF testing reflect an
individual who continuously has difficulty in getting along with others and
suspiciousness and paranoid perception of others certainly complicates her ability to
interact with people. Mother indicated she did not want her Children in the Foster Home
because, “My kids being around two dykes.” (N.T., 4/28/2021, p.39 at 22-25, p.40 at 1-
15).

Dr. Russell noted that Mother was unsure where her Children attended school and
denied any of them having special needs. He noted he included this in his Report
because a parent whose children are in care would be expected to want to know what is
going on, what they are doing, where they are going to school, and how they are doing

with their mental health. Mother however denied that her Children receive therapeutic

21
services, including for autism and stated, “they are fine and have no special needs.”
Based on his PCE, Dr. Russell opined that Mother was not able to provide safety for the
Children at the time of the evaluation and interview. (N.T.. 4/28/2021, p.42 at 1-25, p.43
at 1-24) (Report of Forensic Evaluation. 3/01/2020, p. 9-10).

This Court heard persuasive, clear and convincing evidence from Jasmine
Jackson, Case Manager, Turning Points, CUA5, who testified this Child came to DHS
care subsequent to a General Protective Services (GPS) Report dated in August 2018,
with allegations of inappropriate discipline, and conduct by the parents that placed the
Children at risk. Mother was cooperative with visits but uncooperative with the
interviews and the investigation. Ms. Jackson was working with the family for in-home
services, the purpose was for us to monitor the safety of the Children and to ensure their
basic needs were being met. (N.T., 4/28/2021, p.52 at 24-25, p.53 at 1-25, p.54 at 1-12).

Ms. Jackson testified when she was assigned to this case, Mother had two
Children, J.B. and H.W, and was pregnant with M.B. Mother and the Children were
living with Maternal Grandmother. In November 2018, there was a CPS Report for J.B.
and the allegations were repeated, prolonged or egregious failure to supervise. The
circumstances were that he had a burn on his knee, and he had not received any medical
treatment. Mother was instructed to take the Child to the doctor, but Mother refused and
stated she treated the burn herself. Mother finally sought medical treatment for J.B. on
1/07/2019, On 1/29/2019 a CPS Report was filed for H.W. alleging there were reported,
prolonged or egregious failure to supervise and failure to provide medical treatment. The
circumstances were that H.W. had a burn across his back and he did not receive medical

treatment. Mother claimed she did not know about the burn to H.W.’s back. DHS went

22
to the home and told Mother they intended to file an OPC, and that prompted Mother to
put the Children’s jackets on and they left Maternal Grandmother's home. Mother made
her whereabouts known on 1/29/2019, and she agreed to take the Children to her cousin's
home and the OPC was filed by DHS. There was a Report dated 1/28/2019, noting that
H.W. had not seen his primary care doctor since May of 2017, and that Mother had been
contacted by the doctor to schedule an appointment, however Mother refused. Children
were living with Mother at that time. Father was not involved with the Children’s care
and DHS did not have any knowledge of contact information for him. Ms. Jackson noted
that while the Agency was providing in-home services for the family from October 2018,
until the filing of the OPC in January of 2019, she had never seen Father in the home.
(N.T., 4/28/2021, p.54 at 13-25, p.55 at 1-25, p.56 at 1-17, p.57-58 at 1-25, p.59 at 1-5).

Ms. Jackson testified she established SCP objectives for Mother, and she was
aware because she discussed the objectives with her. Mother’s initial objectives were
parenting, anger management, to cooperate with CUA and to sign immediate release of
consents. Additional objectives were added later: to follow the recommendations of an
evaluation at BHS, CEU drug screens and drug and alcohol assessment, a parenting
capacity evaluation, ARC services, as well as, employment verification and visitation.
(N.T., 4/28/2021, p.60 at 1-25, p.61 at 1-11, p.62 at 7-20).

Regarding Anger Management, Ms. Jackson testified Mother was already
engaged in Anger Management as a condition of her criminal case. DHS investigated
Mother's criminal docket to confirm the condition and Mother confirmed. Mother
completed a course in February 2019 and again completed an Anger Management course

through ARC in December 2019. However, Ms. Jackson testified Mother has ongoing

23
anger issues. She opined Mother did not implement techniques she presumably learned
in these programs to control her anger. Mother had made threats to go take the Children
from their Foster Home. She stated she knew where they were and if she was not
reunified with them, she would go and take the Children herself. Mother threatened her
personally and told her if she continued to lie about her, she knew where she lived, and
she would need to watch out for her own children. As a result of this threat, a Stay Away
Order was issued by the Court on June 8, 2020. Mother was to "Stay Away from the
Turning Points for Children’s case manager, Ms. Jackson’s personal residence and family
and refrain from making any threatening comments towards Turning Points for
Children’s staff or about their families. Additionally, Mother was to Stay Away from the
resource family’s home, where the Children and siblings were currently placed. and
refrain from making disparaging comments directly related to the resource parents during
visitation with the Children.” Ms. Jackson testified at this time Anger Management
continues to be an outstanding objective for Mother. (N.T., 4/28/2021, p.62 at 21-25, pp.
63-64 at 1-25; p.65 at 1-17) (Order, 6/08/2020).

Regarding the objective of BHS and the Mental Health Evaluation, Mother
completed an evaluation in October 2019. The recommendation of the evaluation was
that Mother attend and complete outpatient therapy. Mother stated she was told after the
evaluation that she did not need therapy and disputed the fact that the recommendation
was given. Mother did not provide her any documentation regarding mental health
treatment, until August of 2020 when Mother informed her that she had engaged at
COMHAR. Ms. Jackson did confirm that Mother became engaged in August 2020.

Mother was attending the program at COMHAR until November 2020 when she was

24
incarcerated. Mother telephoned her in February 2021 and stated she was no longer
incarcerated. Mother presented progress notes from treatment from a program called
Caring Together where she began attending on February 23, 2021. Mother's objective of
mental health continues to be an outstanding objective. (N.T., 4/28/2021, p.65 at 18-25,
pp.66-69 at 1-25, p.70 at 1-2).

Ms. Jackson testified Mother completed the Parenting Capacity Evaluation with
Dr. Russell and the recommendations made at the PCE were consistent with the SCP
objectives. (N.T. 4/28/2021, p.70 at 3-11).

Regarding employment, Ms. Jackson testified Mother first told her that she did
not need to work because her family provided support. In June of 2019, Mother did
provide her with a work schedule noting that she was working as a home health aide.
Shortly thereafter, Mother stated she was not working anymore. Then Mother stated she
was incapable of working due to an injury. Mother was asked to provide medical
documentation of her injury, which she did but she did not provide documentation that
the injury prevented her from working. Mother stated that she would not work because
then she would be required to pay child support for her Children, and she did not want to
do that. In November of 2020, Mother sent an email with an unemployment statement
that showed she received unemployment benefits. The statement showed Mother was
eligible for benefits since June 2020. Ms. Jackson testified she does not know whether
she receives unemployment benefits at the present time. Mother stated she did not have a
financial plan to care for her Children, however, she would apply for disability income.

(N.T., 4/28/2021, p.70 at 12-25, p.71 at 1-25, p.72 at 1-18).

25
Regarding housing, Ms. Jackson testified Mother continues to live with her
Maternal Grandmother. She noted there are concerns with Maternal Grandmother
because she was identified as the alleged perpetrator of H.W.’s burn injury. She also
noted that the home was not structurally inappropriate. however, the barrier with the
home is the clutter. There is no space to place beds in the bedrooms. Mother has
discussed attending different housing programs. Mother has been referred several times
to the DHS housing unit, and she explained to Mother that funds could be obtained for a
security deposit and first and last month's rent, however, Mother wouid have to show that
she would be able to pay the rent on her own. Mother has not shown that and was
ineligible for the housing program because she was non-compliant with her SCP
objectives. Therefore, housing continues to be an outstanding objective for Mother.
(N.T., 4/28/2021, p.72 at 19-25, p.73 at 1-25, p.74 at 1).

Regarding the drug and alcohol treatment objective, Ms. Jackson testified Mother
was referred for drug testing because DHS’ investigation had concerns about Mother’s
possible drug use. Therefore, drug testing was ordered as early as January 29, 2019, and
Mother initially tested positive for opiates. Since then testing has been ordered
continuously at every court listing. Mother failed to attend a CEU assessment until
September 2020, over a year and a half into the case. Mother’s appointment for
assessment on 6/24/2020 was virtual and the assessor indicated that Mother was non-
cooperative, and very hostile to questions during assessment. The assessment was never
completed, and no recommendations were given. Mother received drug screenings on
1/30/2020, where she tested positive for PCP. Another screen on 2/05/2020, was positive

for PCP. After the court hearing on 2/06/2020, Mother was ordered forthwith for drug

26
screen which was positive for PCP. On 2/26/2020, Mother tested positive for PCP. Ms.
Jackson noted that random drug screening shut down in March 2020 due to the
Pandemic. She noted that Mother engaged in [OP drug and alcohol treatment at the
Wedge at the end of July 2020. Mother provided drug screens from the Wedge that
indicated Mother was positive for opiates. Mother did not provide documentation of
completion because she was incarcerated in November 2020. Mother never provided any
medical documentation that she was prescribed opiates from a physician. Ms. Jackson
testified she observed Mother under the influence at a visit with the Children on
3/10/2020. Mother arrived late for the visit. shuffling her feet, slurring her words and her
eyes were half closed. Mother asked if she could hug M.J. and she picked him up,
hugged him to her chest and would not iet him go. She rocked back and forth, crying and
stated that DHS was stealing her Children. Security had to be called to explain to Mother
that police would be called if she did not release the Child. Ms. Jackson noted that all
three Children were present during that visit and observed Mother. Mother did not
provide any documentation of successfully attending and completing a drug and alcohol
treatment program and Mother’s SCP objective for drug treatment remains an
outstanding objective. (N.T., 4/28/2021, p.74 at 2-25, pp.75-79 at 1-25, p.80 at 1-16).
Regarding visitation, Ms. Jackson testified Mother was originally ordered
supervised visitation twice per week for one hour when the case began. Mother's
visitation was then suspended between April 2019 and June 2019 because of Mother's
behavior towards staff members. Mother’s visits were reinstated in June 2019 as
supervised for one house twice per week. This scheduled remained until March of 2020

when COVID closures began. Ms. Jackson testified Mother was generally consistent

27
with visitation from 2019 until March 2020. Regarding the quality of the visits, Ms.
Jackson testified Mother was aggressive with J.B. more than she was with the other two
Children. She indicated to him that he needed to keep his mouth shut and not tell people
things because that’s why the Children were in Foster Care. When the visits became
virtual there were more issues that arose. During those visits Mother would use the time
to insult the Caregivers and spent little time interacting with the Children. Mother told
J.B. that he needed to watch out for his brothers and if anybody touched them. J.B. was to
get a knife and stab them. Ms. Jackson stated she discussed with Mother the
inappropriateness of her comments and urged her to use the time to bond with her
Children. She noted that in April 2020, during virtual visits, Mother would refer to the
Foster Parents in derogatory homophobic terms and indicated to the Children not to let
the Foster Parents touch them because the women touch each other. The Children were
between the ages of two and seven years old at this time. She noted that the visits
became in-person in September of 2020, and Mother's visits became supervised one hour
once per week at the Agency. The visits were decreased because of the content of the
visits and Mother's behavior during the visits. Mother did not have contact with the
Children from November 2020 until February 2021 because she was incarcerated. Ms.
Jackson testified she reached out to Montgomery County Prison to schedule contact,
however, they never followed through were her requests. Ms. Jackson noted that J.B.
stopped attending the visits before Mother was incarcerated. He stated he did not want to
visit with Mother and asked if he was forced to see her. J.B. told her his Mother was
mean and she made him feel bad about himself and he did not want to visit with her. She

also noted that after visits with his Mother, J.B. would exhibit negative behavior, was in a

28
bad mood and very defiant. She noted that during the time Mother was incarcerated the
Children did not ask for her. (N.T., 4/28/2021, p.80 at 21-25, pp.81-87 at 1-25; p 88 at 1-
17).

Ms. Jackson opined that the Children would not suffer irreparable harm if
Mother’s parental rights were terminated. J.B. does not look to Mother for support and
comfort and is not bonded to her. In fact, he specifically stated he feels bad about
himself when he is with her. Regarding H.W., he does not display any attachment to
Mother. Regarding M.J., who was two months old when he came into care, he has not
developed a maternal-child bond with Mother. Ms. Jackson testified she has not
observed a parental bond between Mother and the Children. She opined these Children
do not have a parental bond with Mother and would not suffer irreparable harm if
Mother's rights were terminated. (N.T., 4/28/2021, p.88 at 18-25, pp.89-90 at 1-25, p.91
at [-12).

Ms. Jackson stated the three Children are currently in separate homes, however,
there is a possibility that one of the Foster Parents who is currently fostering M.B., stated
once she stabilized M.B., she would be willing to have the other two Children join their
sibling at her house. Ms. Jackson opined that the Children would benefit from positive
long-term parental relationships. (N.T., 4/28/2021, p.104 at 12-25, p.105 at 1-25).

Mother was the next witness to testify. She gave her address as 3211 North
Revere Street, Philadelphia, PA 19140, and stated she lives with her Grandparents. She
stated she was in the process of obtaining housing through PHA and only needs an

electricity bill for the screening process. (N.T., 6/01/2021, p.14 at 20-25, p.15 at 1-14).

29
Mother denied choking her son, J.B., and denied throwing him across the room in
the presence of her other son, J.T. Mother stated that J.B. burned himself at her Mother's
home and that she was not present when that occurred. She stated she treated his burns
herself because she does nursing and gave him first aid by washing the burn with soap
and water, applying peroxide and wrapping it. Regarding H.W.’s burn, Mother stated she
was giving birth to her infant when this occurred. and she was not present at
Grandmother’s home. Mother stated she sought medical treatment for him when she
became aware of the injury. Mother stated her Children were removed from her care
because of the burn incidents and no other reasons. (N.T., 6/01/2021, p.18 at 2-25, p.19
at 1-24}.

Mother testified she is now with the Caring Together program, and the Looking
Forward program that are in Germantown. She stated she has been with the Caring
Together drug and alcohol program since February 2021 and prior to that Mother stated
she was in a program at The Wedge receiving dual services, mental health and drug and
alcohol treatment. Mother stated she complied with all the programs. Mother stated she
has primary care at Greater Philadelphia Health Action. (N.T., 6/01/2021, p.20 at 19-25,
pp.21-22 at 1-25, p.23 at 1-16).

Mother testified she attended a mental health program at COHMAR but did not
know if it was dual services or not. Mother stated she completed the parenting capacity
evaluation. Mother then testified she was receiving mental health services at Caring
Together. She stated she meets with a peer specialist named Karen once a week and also
has group sessions like parenting class, grief and loss. (N.T., 6/01/2021, p.26 at 14-25,

p.27 at 1-23, p.28 at 1-24, p.29 at 1-25, p.30 at 1-7).

30
Mother testified she attends ARC for housing and stated she completed the
financial education program. the budgeting workshop, and anger management. She noted
that her last drug screen was last Monday. (N.T., 6/01/2021, p.30 at 16-25, p.31 at 1-15).

Regarding visitation, Mother testified she has maintained contact with her
Children for the past two years and visits them once a week for one hour. She also
participated in virtual visits. She noted that she missed visits when she was incarcerated.
Mother testified she continues drug screens and her most recent drug test was positive for
opioids. Mother stated she is under doctor's care and has been prescribed drugs by Dr.
Gregory Nelson since 2020 when she was in a motor vehicle accident and injured her
foot. Mother stated she has not tested positive for any other substances recently. (N.T..
6/01/2021, p.33 at 8-25, p.36 at 8-25, p.37 at 1).

Mother testified she maintains an emotional connection with her Children and
shows them affection during visits. She stated the Children are happy to see her and that
she can provide a loving and stable home for them now at her Grandmother’s house at
331 North Revere Street, Philadelphia, PA 19140. Mother stated she has family support
and support from the Children’s Father. Mother stated she just needs to get bedding and
to clear out the clutter in the four-bedroom house to give the Children adequate space.
Mother stated she has completed all of her objectives. (N.T., 6/01/2021, p.37 at 15-25.
p.38 at 1-25, p.39 at 1-23, p.40 at 1-4).

On cross-examination by Megan Fitzpatrick, Esquire, attorney for DHS, Mother
testified she was unaware that the last drug test result on record was spring of 2020 when
she tested positive for PCP. Mother stated her drug treatment is ongoing and she has not

completed any drug and alcohol treatment program yet. Mother stated she went to

31
various programs because of miscommunications and she bounced around because she
needed to find a program that fit her. Regarding Anger Management, Mother stated she
is working with a peer specialist every week for her anger issues. Regarding her criminal
case, Mother stated it was not any Issue because she has finished her probation and that
would not conflict with her reuniting with her Children. (N.T., 6/01/2021, p.40 at 13-25,
pp.41-43 at 1-25, p.44 at 1-21).

Further on cross-examination, Mother stated she understood that the only reason
her Children were removed from her care was that they had burn injuries and not the fact
that she was uncooperative with DHS’ investigation, had allegations of PCP use, and was
non-compliant with mental health treatment. Mother stated she treated H.W., for his
burns at home and he did not require medical care because her Grandmother is a retired
LPN and she had knowledge of how to treat the burns. Mother stated her Children went
to see routine medical treatment. Mother further stated that she has provided
documentation of her mental health treatment to the CUA Worker and her attorney.
Mother also testified she did have a prescription for opiates since she had various injuries
and was injured again in 2019. Mother stated she gave a copy of the prescription to the
CUA Worker and her attorney. (N.T., 6/01/2021, p.45 at 9-25, pp.46-48 at 1-25, p.49 at
1-10).

On cross-examination by Blake Mammuth, Esquire, the Child Advocate, Mother
acknowledged she cannot have contact with her older Child, J.T., pursuant to a Protection
from Abuse Order obtained by J.T.’s Father. Regarding her relationship with J.B.,
Mother stated there are no issues and does not believe J.B. voiced that he was scared of

her and that she made him feel bad about himself. Regarding her positive tests for PCP at

32
CEU. Mother stated she has never used PCP and the positive tests were incorrect and
were false positives. (N.T., 6/01/2021, p.50 at 6-25, p.51 at 1-25, p.52 at 1-12, p.53 at I-
25, p.54 at 19-25, p.55 at 1-25, p.56 at 1-7).

This Court heard credible, persuasive testimony from Mike Graves, Esquire, TPR.
who testified he spoke to J.B., who is seven and one-half years old, and explained
Adoption and his other options. It appeared to him that the Child understood what
Adoption was and told him he was fine where he was now. J.B. told him he would like to
be Adopted, however, he also stated that he did want to still have visitation with his

parents, and his prior caretakers. (N.T., 6/01/2021, p.73 at 19-25, p.74 at 1).

Trial Court Properly Found that the Goal Change from Return to Parent to
Adoption was in the Child’s Best Interest and the Court’s Disposition was Best
Suited to the Safety, Protection and Physical, Mental and Moral Welfare of the

Child Pursuant to 42 Pa.C.S.A. §6351 (f.1) (2).3

The concept of a “goal change” is consistent with the statute which requires the
trial court, at the conclusion of a permanency hearing in a child dependency proceeding,
to order the continuation, modification, or termination of placement or other disposition
which is best suited to the safety, protection and physical. mental, and moral welfare of
the child; an order to continue, modify, or terminate the current placement, as required by
the statute, is synonymous with a decision to continue or change the permanency plan

goal, 42 Pa.C.S.A. § 6351(g).

 

° 42 Pa.C.S.A. §6351-Disposition of dependent Child.—_(f.1). Additional determinations. Based upon
the determinations made under subsection (f) and all relevant evidence presented at the hearing, the court
shall determine one of the following: (2) If and when the Child will be placed for adoption, and the county
agency will file for termination of parental rights in cases where return to the Child’s parent, guardian or
custodian is not best suited to the safety, protection and physical, mental and moral welfare of the Child.

33
Once Reunification is ruled out, the second preferred permanency option is
Adoption. Adoption has been clearly established as the appropriate goal in the best
interest of these Children. This Court heard credible, persuasive testimony from Ms.
Jackson who testified that J.B. has an autism evaluation scheduled for June and is
currently receiving weekly trauma therapy. H.W., has developmental services through
Elwyn, and M.J., has Early Intervention Services and has an autism evaluation scheduled
for June. She noted that Mother’s comment to Dr. Russell regarding the Children not
having any special needs or services was inaccurate. She opined it was in the best
interest of these Children to be adopted because any other option, such as reunification,
would not be in their best interest. She believes the Children would benefit from positive
long-term parental relationships that Mother cannot provide. (N.T.. 4/28/2021 at p.105 at

22-25, p.106 at 1-14).

This Court finds the record sustains the factual findings and legal conclusions
regarding the Children’s current placement, Mother's lack of compliance, and her
negligible progress toward alleviating the circumstances of placement. Most importantly,
the record demonstrates that reunification is not feasible, and that enough competent
evidence exists to change the Permanency Goals of the Children from Reunification to

Adoption.

34
DUE PROCESS RIGHTS

Mother alleges this Court deprived her of due process rights and erred as a matter
of law when it abruptly terminated Father's remote video testimony after Father had
technical difficulties that impaired his ability to participate and provide testimony that

would have supported Mother’s case. This Court disagrees.

“Bue process requires nothing more than adequate notice, an opportunity to be
heard, and the chance to defend oneself in an impartial tribunal having jurisdiction over
the matter.” Jn re JN, 887 A.2d 775, 781 (Pa. Super. 2005). “Due process is flexible
and calls for such procedural protections as the situation demands.” /n re Adoption of

Date A., H, 683 A.2d 297, 300 (Pa, Super. 1996).

Mother’s allegation that she was denied due process is a broad assertion that does
not state the basis of her claim. This Court cannot speculate what Mother’s allegations
are where she only stated that Father’s technical difficulties during his testimony
somehow would have supported her case and changed the decision of this Court.
Mother was never denied the opportunity to participate, testify, and present
evidence on her behalf. She participated in the hearings on October 27, 2020, April 28.
2021 and June 1, 2021. Mother and Father testified on October 27, 2020 and June 1.
2021 and their attorneys were present at the hearings and presented evidence. Mother

was not denied a fair and impartial hearing by this Court.

At the hearing on October 27, 2020 Father testified electronically and the Notes of

Testimony stated, “Due to extremely poor audio from Mr. Jeanbaptiste’s connection,

35
some of his words were inaudible and/or unintelligible.” (N.T., 10/27/2020, p.38 at 14-
22).

Father testified he had a job in New York, but is residing in Philadelphia at 1603
Colima Road, Philadelphia, PA 19115. He resides in a four-bedroom house with his
Mother and his Sister. Regarding visitation with his Children, Father testified “they mess
up and then tell you so (unintelligible) they sweep it under the rug. But when they're
talking, of course they’re talking about I don’t visit my child. I’ve been going to the
circus. Everything’s fine. I'm just taking that ride for that circus show because of my
son. I love my son. My kids.” Father stated he does not miss visits with his son and
always showed up for the visits. (N.T. 10/27/2020, p.39 at 6-25, pp. 40-41 at 1-25, p.42
at 1-6, p.43 at 24-25, p.44 at 1-6).

Father stated in March when COVID shut a lot of things down he participated in
virtual visits, but stated the Foster Mom was the problem, that she was acting up and
would not pick up the phone. He made a complaint to his caseworker about 1t. He also
stated he spent a lot of money on his child and bought him a video game that he did not
receive. (N.T. 10/27/2020, p.44 at 21-25, p.45 at 1-21).

Father testified he never endangered a child and never abused his Child. Father
also testified he wants both of his Children reunified and living with him and noted that
his Mother and family are there to support him when he is at work. Father stated he
works as a caretaker at Jami Resident LLC at 3934 9" Street in Philadelphia, caring for
mentally challenged people living by themselves but want to be independent. (N.T.

10/27/2020, p.42 at 8-17, p.46 at 17-25, pp.47-48 at 1-25, p.49 at 1-19).

36
On cross-examination by Ms. Mammuth, Esquire, Child Advocate, he stated he
has contact with the Mother of his Children only when she acts normal. When Mother
does not act normal and acts retarded. he blocks her. (N.T. 10/27/2020, p.51 at 14-25,
p.52 at 1-5).

At the hearing on June 1, 2021, Father testified electronically before technical
difficulties arose. Father testified the Children were not in his care when they were
injured and that he did not know of the injuries until months later when J.B., came to his
house. He testified that M.J., had not been born at that time and the arrangement he had
with Mother was that he would get J.B.. on the weekend and then drop him back with
Mother. He stated he did not get along with Mother, so he blocked her, and they did not
communicate and therefore did not see his son. Later they communicated again, and he
began seeing his son. (N.T., 6/01/2021, p.65 at 8-25, p.66 at 1-22).

When technical problems occurred with the virtual transmission, Father continued
to communicate sporadically, stating, “yeah, my mic is on.” Thereafter this Court
requested that Father call into the hearing by using his cell phone. This Court then
requested Father's cell phone number from his attorney, Mr. Capaldi, who responded that
he did not have Father’s active cell number. This Court then questioned Mr. Capaldi as
to when he talked to Father to prepare for the hearing, and he responded twice, “between
this hearing and last hearing.” Mr. Capaldi stated he could not recall when he last
communicated with Father, and he did not have a current cell phone number for him. He
noted he had two or three previous numbers for Father. Father then reconnected to the
transmission and stated, * I am not driving, and I’m at work in a house.” And again,

technical difficulties prevented Father from communicating. Thereafter, Mr. Capaldi

37
stated, “I do not have anything else to present.” (N.T., 6/01/2021, pp.67-71 at 1-25,

p.72 at 1-10).

This Court emphasized, * Mr. Baptiste has waived his right to
present evidence because of his and his attorney's failure to secure
a good line of communication and be in a position to present
testimony to the Court just like everyone else on this call. 1 warn
you all before when you have communication issues like this
you've got to take the time. secure the presence of your client in
some way. make sure your client is able to present testimony. You

can’t even give me a date when you last talked to him, Mr.
Capaldi.” (N.T., 6/01/2021, p.71 at 14-24. p.72 at 1-19).

INADMISSABLE EVIDENCE:

 

Mother alleges this Court erred in holding that Mother's exhibits were

inadmissible hearsay. This Court disagrees.

In Jn re A.J.R.-H.. 188 A.3d 1157, 1166-67 (Pa. 2018), the Pennsylvania
Supreme Court restated that appellate court's review of a trial court's decision to admit or
exclude evidence for an abuse of discretion. “An abuse of discretion exists where the trial
court has rendered a judgment that is manifestly unreasonable, arbitrary, or capricious,
has failed to apply the law, or was motivated by partiality, prejudice, bias, or ill will.” Ja

re Duran, 769 A.2d 497, 506 (Pa.Super. 2001) (cleaned up)

 

38
During Mother's testimony, her attorney sought to admit into evidence several
documents, none of which were self-identifying nor self-authenticating, and thus did not

comply with Pa.R.E. Rule 902.4

 

PA ST REV Rule 902. Evidence That is Self-Authenticating. The following items of
evidence are self-authenticating; they require no extrinsic evidence of authenticity in order to be
admitted: (1) Domestic Public Documents That Are Sealed and Signed. A document that
bears: (A) a seal purporting to be that of the United States; any state, district, commonwealth,
territory, or msular possession of the United States; the former Panama Canal Zone; the Trust
Territory of the Pacific Islands; a political subdivision of any of these entities, or a department,
agency, or officer of any entity named above; and (B) a signature purporting to be an execution or
attestation. (2) Domestic Public Documents That Are Not Sealed But Are Signed and
Certified. A document that bears no seal if: (A) it bears the signature of an officer or employee of
an entity named in Rule 902(1)(A); and (B) another public officer who has a seal and official
duties within that same entity certifies under seal--or its equivalent--that the signer has the official
capacity and that the signature is genuine. (3) Foreign Public Documents. A document that
purports to be signed or attested by a person who is authorized by a foreign country's law to do
so. The document must be accompanied by a final certification that certifies the genuineness of
the signature and official position of the signer or attester--or of any foreign official whose
certificate of genuineness relates to the signature or attestation or is in a chain of certificates of
genuineness relating to the signature or attestation. The certification may be made by a secretary
of a United States embassy or legation; by a consul general, vice consul, or consular agent of the
United States; or by a diplomatic or consular official of the foreign country assigned or accredited
to the United States. If all parties have been given a reasonable opportunity to investigate the
document's authenticity and accuracy, the court may for good cause, either: (A) order that it be
treated as presumptively authentic without final certification: or (B) allow it to be evidenced by
an attested summary with or without final certification. (4) Certified Copies of Public
Records. A copy of an official record--or a copy of a document that was recorded or filed ina
public office as authorized by law- if the copy is certified as correct by: (A) the custodian or
another person authorized to make the certification; or (B) a certificate that complies
with Rule 902(1), (2), or (3), a statute or a rule prescribed by the Supreme Court.

A certificate required by paragraph (4)(B) may include a handwritten signature, a copy of a
handwritten signature, a computer-generated signature, or a signature created, transmitted,
received, or stored by electronic means, by the signer or by someone with the signer's
authorization. A seal may. but need not, be raised. (5) Official Publications. A book, pamphlet,
or other publication purporting to be issued by a public authority. (6) Newspapers and
Periodicals. Material purporting to be a newspaper or periodical. (7) Trade Inscriptions and
the Like. An inscription, sign, tag, or label purporting to have been affixed in the course of
business and indicating origin, ownership, or control. (8) Acknowledged Documents. A
document accompanied by a certificate of acknowledgment that is lawfully executed by a notary
public or another officer who is authorized to take acknowledgments. (9) Commercial Paper
and Related Documents. Commercial paper, a signature on it, and related documents, to the
extent allowed by general commercial law. (10) Presumptions Authorized by Statute. A
signature, document, or anything else that a statute declares to be presumptively or prima

facie genuine or authentic. (11) Certified Domestic Records of a Regularly Conducted
Activity. The original or a copy of a domestic record that meets the requirements of Rule

39
Exhibit M-1 was a Philadelphia Housing Authority (PHA) Waitlist Eligibility
Interview Invitation, dated 4/09/2021. Mother testified she was in the process of
obtaining housing through PHA and only needed an electricity bill for the screening
process. This Court ruled it was not admitted because it was hearsay and not clearly
established as a business record. (N.T., 6/01/2021, p.15 at 2-25, p.25 at 18-25, p.26 at 1-

12). (Copy Attached as M-1).

M-3 was a copy of a letter from the Caring Together Program stating that Mother
was enrolled in the program. Mother testified she was attending the Caring Together
program and the Looking Forward program. She stated she receives drug and alcohol
treatment since February 2021 and stated the letter was from the program director, who
she identified as Charlene Irving, to show that she was enrolled. (N.T., 6/01/2021, p.20

at 19-25, p.21 at 1-25). (Copy not Attached, not found in the record).

 

803(6)(A}(C), as shown by a certification of the custodian or another qualified person that
complies with Pa.R.C.P. No. 76. Before the trial or hearing, the proponent must give an adverse
party reasonable written notice of the intent to offer the record--and must make the record and
certification available for inspection--so that the party has a fair opportunity to challenge them.
(12) Certified Foreign Records of a Regularly Conducted Activity. The original or a copy of a
foreign record that meets the requirements of Rule 902(11), modified as follows: the certification
rather than complying with a statute or Supreme Court rule, must be signed in a manner that, if
falsely made, would subject the maker to a criminal penalty in the country where the certification
is signed. The proponent must also meet the notice requirements of Rule 902(11). (13) Certified
Records Generated by an Electronic Process or System. A record generated by an electronic
process or system that produces an accurate result, as shown by a certification of a qualified
person that complies with the certification requirements of Rule 902(11) or (12). The proponent
must also meet the notice requirements of Rule 902(1 1). (14) Certified Data Copied from an
Electronic Device, Storage Medium, or File. Data copied from an electronic device, storage
medium, or file, if authenticated by a process of digital identification, as shown by a certification
of a qualified person that complies with the certification requirements of Rule 902(11) or (12).
The proponent also must meet the notice requirements of Rule 902(11). (15) Certificate of Non-
Existence of a Public Record. A certificate that a document was not recorded or filed in a public
office as authorized by law if certified by the custodian or another person authorized to make the
certificate.

40
M-4 was a document from Greater Philadelphia Health Action (GPHA). Mother
stated she was working with them since 2019 and stated the counselor's name was
Rebecca but then stated it was Olga who provided the document stating that Mother
continued treatment. (N.T., 6/01/2021. p.23 at 1-25, p.24 at 1-24) (Copy not Attached,

not found in the record).

M-9 was four certificates from ARC. Mother testified she completed the
Financial Education program, the Budgeting Workshop, Housing Assistance and Anger

Management. (N.T., 6/01/2021, pp.31-32 at 1-25, p.33 at 1-6). (Copy Attached as M-9).

M-10 was a two-page document of Mother's drug test results from Parkway
Clinical Laboratories. Mother testified she took a urine drug test in April 2021 ata
laboratory which she chose. The test was positive for Oxycodone. (N.T., 6/01/2021.

p.59 at 4-25, pp.60-61 at 1-25, p.62 at 1-6). (Copy Attached as M-10).

This Court found these documents presented by Mother were not admissible
based on numerous objections that these documents were not self-identifying and self-
authenticating. This Court reasoned, “Are there any documents that you can agree upon
because obviously the issue here is that you’re making hearsay references to the
documents, or documents that contain hearsay information and [ want to make it clear
that evidence is not accepted by the Court as credible because it is hearsay. So. 1 wasn’t
quite sure where you were going with this. Are you going to go through this testimony
and keep referencing.” “You have not established a foundation for using them to
refresh her recollection. So, you're all over the place here. So, figure out where you
want to go with this, how you want to use these documents, but don’t refer to them unless

you introduce them into evidence first, understood?” (N.T., 6/01/2021, p.24 at 15-24,
p.25, 1-13, p.26 at 1-12).

Further this Court reasoned, * well some of them are irrelevant. One I can’t see
the date. on the housing certificate, the January 14, 2020 certificate of completion, that’s
2020. All night. These are photocopies of documents and I’m not able to admit them.
They re not self-authenticating, and I have no great confidence in the authenticity of the
documents otherwise, being photecopies. So, M-9 not admitted.” (N.T., 6/01/2021, p.32

at 14-25, p.33 at 1-6),

These exhibits were not prepared by the testifying witness, Mother, and her
counsel neglected to lay a foundation with regard to their preparation, and thus the
exhibits were held to be inadmissible. In this case, Mother made some verbal attempts to
convince the Court that she was in compliance. Her testimony alone will not support a
finding that she was in compliance. Parties come to the Court and believe that it is the
agency's responsibility to supply their evidence by way of documentary proof that they
are engaged in various services, and in compliance. It’s not the Department’s
responsibility to present evidence to show that they are in compliance. It is, and always
has been, the parties’ responsibility to present evidence, and this Court found no evidence
whatsoever has been supported to document the so-called attempt by Mother to come into
compliance. DHS presented clear and convincing evidence of Mother's failure to
complete her objections, as well as testimony of its attempts to obtain information
regarding her participation. Mother could have rebutted this testimony with proper

documentation of her participation but did not do so.

42
CONCLUSION

At the conclusion of the Hearing, the Court stated:

All right. The evidence in this case goes back for a
substantial period of time beginning with the adjudication
of these children, based upon the circumstances then.

We'll start with J.B. Here the record is clear, convincing
that the parents have done nothing to remedy the issues that
brought this child into court. Neither parent is ready,
willing and able to care for this child at this time.

There's a substantial credibility issue between what mother
believes to be her case and what the reality is. And I give
little weight to mother’s testimony. The case worker that
testified has an extremely comprehensive grasp on the facts
and the history of this case, understands these children.

Mother lives in a kind of fantasy world where she believes
that she can keep treating. Although she has no symptoms
she continues to treat for drug and alcohol issue and mental
health issues and she says, I don’t have any drug issues or
mental health issues. But I think the inference to be drawn
from that is she does.

And I believe, based on her testimony and some of the
urational beliefs and the deceptive testimony by mother,
indicates that she has no awareness of what it takes to raise
achild. She believes that this child, as well as the other
children, can just kind of hang around for a little while and
maybe mom will be able to complete all of her objectives
and begin to think about parenting a child.

The very fact that she wants to live in a home with a
grandparent who was involved and responsible for the
original injuries that brought this child into care suggests
that she has no concept of reality. And it doesn’t appear
that she’s going to be able to gain that context with any
near—in any future period of time.

So, considering Josiah, the evidence under 2511(a) 1, 2, 5,
and 8 is clear and convincing that the parents are not ready,
willing and able to care for this child, that the child is ina

43
home. Because of the evidence suggesting any real
parental relationship between the children, there would be
no irreparable harm and it would be in the best interest of
this child to be adopted. Therefore, mother’s rights are
terminated. Father, G.J.’s rights are terminated.

Moving on to the next child, H.W., the testimony was clear
at the last listing that father was not ready, willing and able
to care for the child, and there was no parental relationship,
and there would be no irreparable harm. Rights were
terminated. The Court makes the same findings with
respect to mother, A.B., as it did in the case. The evidence
is clear and convincing satisfying the requirements under
the Act. Sections 251 1(a) 1, 2, 5, and 8, and 2511(b).
Mother's rights are terminated as to H.W., and father’s
rights—M.W.’s rights are terminated as to H.W. and the
goal is changed to adoption.

Moving on the last child, M.J. Mother’s rights are
terminated. The Court incorporates the findings under the
prior two cases, Sections 2511(a) 1, 2, 5, and 8, and
2511(b) are satisfied by clear and convincing evidence.

And regarding M.J., his rights are terminated similarly
incorporating the finding under J.B.’s case. His rights are
terminated under 2511(a) 1, 2,5. and 8. Both the evidence
in both cases satisfy the Act under 2511(b).

So accordingly, the Court finds that no one else has stepped
up and identified themselves as a parent, but since the
father’s names were not on the birth certificates the Court is
required to dispose of the open petitions filed by the
Department, terminating all putative and unknown rights.
This is done as an administrative issue to clear the way so
that the matter can be moved to adoption. (N.T..
06/01/2021, p.74 at 22-25, pp.75-76 at 1-25, p.77 at 1-17,
p.78 at 1-6),

44
For the foregoing reasons, this Court respectfully requests that the Decrees of
Involuntary Termination of Parental Rights of Mother, A.B. and the Goal Changes to

Adoption issued by this Court on June 1, 2021, be AFFIRMED.

BY THE COURT:
ALLAN L. TERESHKO, Sr. J.

DATEN /

ulna 2I%*20%4
C)

45
CERTIFCATE OF SERVICE

__-_ [hereby certify that a true and correct copy of the foregoing OPINION dated
tly 97th 202; _ has been served upon the following parties by the manner

as desigfated:

Family Court Electronic Transmission

Virginia Hinrichs McMichael, Esq.
150 N. Radnor Chester Rd, Ste F 200
Radnor, Pa. 19087

Counsel for Appellant Mother, A.B.

John J, Capaldi, Esq.
126 Fox Hollow Dr.
Sweetwater Farms
Langhorne, Pa 19053
Counsel for Father, G. J.

Jeffrey Bruch, Esq.

1515 Market St, Ste 1200
Phila., Pa 19102
Counsel for Father, M.W.

Robert Aversa. Esq., ACS
Kathleen B. Kim, Esq., ACS
Meagan C. Fitzpatrick, Esq., ACS
City of Phila Law Dept

1515 Arch St- 16" flr

Phila Pa 19102

City Solicitors- for DHS

Blake H. Mammuth, Esq.
Defenders Assoc of Phila
1441Sansom St.

Phila PA 19102

GAL for Children

Michael Graves, Esq.
1700 Market St, Ste 1005
Phila PA 19103

TPR for Children

ae
ALLAN L. TERESHKQO, Sr. J.

DATE

AT 202 |